I declare resumed the session of the European Parliament adjourned on 10 March 2005.
I would like to begin by welcoming Monsignor Rallo, the Vatican’s special envoy to the Council of Europe, to the diplomatic gallery on behalf of the European Parliament.
Ladies and gentlemen, last week we all learnt of the sad news of the death of Pope John Paul II. As you know, that same night I sent a message to the Vatican, the text of which has been distributed to you. And on Friday morning I attended his funeral in Rome on behalf of the European Parliament, accompanied by Vice-President Saryusz-Wolski, as part of the joint representation of the European Union, together with Mr Barroso.
I believe that today we must all pay tribute to the memory of Pope John Paul II, who leaves behind him the great legacy for humanity of his constant message of peace, love and freedom. He offered everybody a great example of faith and courage and endured the suffering of his later years with great dignity.
Above all, however, we in the European Parliament must acknowledge the gratitude Europe owes him for its reunification; his messages of peace and freedom undoubtedly had an enormous influence on the fall of the Communist system: firstly in his own country, Poland, and then in all the other countries of Eastern Europe. His contribution to the fall of the Berlin Wall, which then lead to the reunification of the Europeans, of which this Parliament is undoubtedly the highest expression, was undoubtedly decisive.
We should recall his words here in this Parliament when he said that Europe needed to breathe with both lungs. Those visionary words are today a reality, and the European Union is moving ahead with the unity we all need and which he wanted to see.
John Paul II leaves behind him a legacy of dialogue, understanding and reconciliation amongst religions, and also amongst believers and non-believers. He was a great man and, undoubtedly, a great European, who will remain in the collective memory of this Parliament. For this and many other reasons, I would like to ask that we all now observe a minute’s silence in his memory.
The final version of the agenda for the present part-session as drawn up by the Conference of Presidents at its meeting of 7 April pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed.
No amendments have been proposed.
The Group of the Greens/European Free Alliance has proposed that the Commission make a Statement on illegal imports of BT 10 maize into the European Union. The author of the proposal, Mr Graefe zu Baringdorf, has the floor.
– Mr President, the fact is, then, that Syngenta has been bringing genetically-modified maize into Europe for several years – whether mistakenly or deliberately cannot be determined. The American authorities knew of this some time before reporting it to us; they allowed the matter to drag out, and it is only now that the Commission has been informed. I would very much like the Commission to tell us to what extent we can expect these procedures to be properly monitored in future. That is something that should be explained to us.
Does anybody wish to speak in favour of the proposal? Nobody. Does anybody wish to speak against?
Mr President, this is a worthwhile initiative, but we in the Group of the European People’s Party (Christian Democrats) and European Democrats think it would be preferable to have a discussion with the Commission, within Parliament’s Committee on the Environment, Public Health and Food Safety, so as to follow the usual procedures and give that committee the responsibility for dealing with this issue. If I may say so, doing so would be entirely with the agreement of the Chairman of the Committee on the Environment, Public Health and Food Safety, Mr Florenz.
We shall proceed to the vote on the proposal of the Group of the Greens/European Free Alliance, to include a Commission statement on illegal imports of BT 10 maize into the European Union.
Mr President, the closeness of the result and Mrs Grossetête’s statement lead me to assume that, once the Committee on the Environment, Public Health and Food Safety has dealt with this issue, it will come before the House as a whole.
Of course. A point of order. I am not going to ask you which Rule you are invoking, because I have not asked Mr Swoboda either, but please tell me what it consists of.
Mr President, I should like to make it known that I voted against the proposal, but unfortunately did not use an electronic card to do so. I should like this to be recorded.
You will be aware that, in order to vote electronically, the card must be inserted. By definition, it is not possible to vote electronically without a card, and there is no way I can know who has a card and who does not. I cannot see whether or not you have a card. It is the computer that counts the votes. Your vote has obviously not been counted if you did not have a card. I am very sorry.
No amendments have been proposed.
We have received two proposals relating to the items included in the debate on cases of violations of human rights, democracy and the rule of law.
On the one hand, the Socialist Group in the European Parliament has requested that the item on Bangladesh be replaced by the issue of Burma. And on the other hand, the Group of the European People’s Party (Christian Democrats) and European Democrats has requested that the item on Lampedusa be replaced by the issue of Burma.
We shall vote first on the request of the Socialist Group. If it is accepted, the request of the Group of the European People’s Party (Christian Democrats) and European Democrats will lapse. Does anyone wish to explain the request of the Socialist Group in the European Parliament?
– Mr President, ladies and gentlemen, our request is quite clear: we are asking to replace the item on Bangladesh with the item on Burma because we believe the situation in the latter country is more urgent. I do not think that the Delegation for Relations with the Countries of South Asia itself hopes for a resolution on Bangladesh at the moment, whereas Parliament ought to adopt a stance on Burma.
Does anybody wish to speak in favour? Mr Salafranca.
Mr President, I simply wished to say that the request of the chairperson of the competent delegation, Mrs Gill, is very reasonable, since it would allow this urgent debate to be delayed until a later sitting, giving the competent delegation time to meet, and that my group would be prepared to support it provided that the Socialist Group in the European Parliament supports another reasonable proposal that we have made: that contained in the urgent resolution calling for Lampedusa to be dealt with on a later occasion, giving the Committee on Civil Liberties, Justice and Home Affairs the time to carry out a mission on the ground, as it has decided to do in principle.
Mr President, I would like to hear the Socialist Group’s views on this.
You are in favour with conditions, but I am not now going to ask the Socialist Group in the European Parliament whether it accepts your conditions, because that would be tantamount to a negotiation in plenary and I do not believe that to be appropriate. Does anybody wish to speak against?
– Mr President, ladies and gentlemen, I should like to stress that for some weeks now we have been trying to bring the issue of Bangladesh – a country where internal tensions are running very high – to the attention of this House and of European public opinion in general.
I would also argue that, even though the Chair of the Delegation for Relations with the Countries of South Asia is against it, that does not mean that the situation in that country does not need debating urgently. The rationale seems rather specious to me, and so we are in favour of keeping this item on the agenda.
We shall proceed to the vote on the proposal of the Socialist Group in the European Parliament to replace the item on Bangladesh with the issue of Burma.
We shall proceed to the vote on the request of the Group of the European People’s Party (Christian Democrats) and European Democrats to replace the item on Lampedusa with the issue of Burma.
The item on Lampedusa shall remain on the agenda.
No amendments have been proposed for the sittings of 27 and 28 April.
The first item we are going to deal with is the requests for one-minute speeches from Members. I shall deal firstly with those Members who have taken the trouble to inform the Presidency in advance of their desire to speak and of the issue on which they wish to speak. I shall alternate speeches according to the groups of the speakers.
Mr de Grandes Pascual has the floor first.
Mr President, in this very same plenary sitting the European Parliament will demand that Bulgaria and Romania will without fail offer guarantees of the clear separation of powers in their legal systems, with unequivocal independence for the judiciary, so that they may be fully integrated into the European Union. At the same time, the European Union is in the process of ratifying a Constitutional Treaty for Europe, which enshrines the separation of powers as an essential element of its constitutional architecture. Within this context, it saddens me to have to condemn the regressive attitude of Spain’s Socialist Government and its direct attack on the independence of the judiciary.
One moment please, Mr De Grandes.
You may leave the Chamber if you wish. Those who wish to leave the Chamber may do so, but please do not use the corridors as a place for chatting, thereby preventing the sitting from taking place normally. Leave the Chamber if you like, but please do not chat in the corridors.
Go ahead, Mr De Grandes.
Thank you for allowing me to speak, Mr President.
The facts are blatantly clear: Mr Rodríguez Zapatero’s government has carried out a reform of the organic law on the judiciary, breaking the pre-existing pact on the judiciary, changing the rules half way through the mandate of the General Council of the Judiciary and preventing any judicial appointment from going ahead without the political green light from a blocking minority taking their orders from the government. Merits or qualifications making people suitable for a judicial post will no longer be relevant, but rather solely their affinity with a political minority.
The situation is one of deadlock, and the Council’s task of filling vacancies for judges and magistrates has been paralysed. It is so scandalous that some distinguished candidates have given up their legitimate aspirations, ashamed of the horse-trading that the negotiations on appointments have become. On taking power in the 1980s, the Socialists emphatically proclaimed ‘Montesquieu is dead’.
– Mr President, I wish to inform the House that a project has been approved and is being implemented in Thessaloniki, with European Union funding, for the construction and equipping of a sports and cultural centre with enhanced accessibility for disabled persons, by the non-trading, non-profit-making company Adapted Physical Activity Cultural Development Centre 2000, with the participation of the Hellenic Ministry of Culture and the municipality of Thermaiko.
The Greek state and the competent construction agency, the Thessaloniki county council, however, suddenly suspended completion of the centre for no apparent reason and refused to pay the rest of the money budgeted for it. Although all the legal procedures provided for were complied with on the part of the agencies involved, the Greek state, as one of the implementing agencies, is jeopardising overall progress in the project and is depriving disabled athletes and the rest of the town from accessing, participating in and contributing to the cultural and sporting product being manufactured.
I wish to emphasise that no bureaucracy is authorised to ...
When Parliament voted on the Budget, it voted against the proposal to set aside EUR 1.5 million for the Youth World Event. By all accounts, the Commission now intends to grant that amount after all. Having already written to you on this very subject, I should like you to ascertain from the Commission whether that is the case, what criteria the Commission is applying and why the Commission is unwilling to accept Parliament’s decision.
– I wish to express my concern regarding the guidelines for applying the safeguard clause to the textiles and clothing sector announced by the Commission on 6 April. Quite apart from the delay in drawing them up, these guidelines contain constraints and procedures that may complicate and hold back the activation of the clause, thereby preventing us from providing the much-needed immediate response to a situation so serious that thousands of companies and jobs are at risk.
The Commission appears to have confirmed that it wants these guidelines to block, rather than facilitate, the application of those safeguard measures, as Commissioner Ferrero Waldner made clear in the debate in this House. We wonder what the consequences of this will be. In light of the reported sharp rise in requests for export to the EU, measures to defend the present and future of this important sector should have been taken long ago, such as implementing, at the earliest opportunity, the safeguard clauses provided for in the trade agreements.
Mr President, I should like to pay tribute before this House to the Holy Father John Paul II. He was accompanied on his final journey by the millions of believers and non-believers who paid their respects in Rome, as well as by countless others throughout the world who followed events in the media. Through his intimate union with God, and in keeping with his motto, , Pope John Paul II’s actions showed us God’s will in shaping civilisation, life and love. In his roles as priest, bishop, cardinal and pope he defended life from conception to natural death, as well as the dignity and rights of every individual and of entire nations, whilst reminding us that democracy without values can quickly turn into open or disguised totalitarianism.
The Holy Father John Paul II reminded us that only a Europe that rediscovers its Christian roots, instead of doing away with them, will be able to rise to the great challenges of the third millennium. These challenges include peace, dialogue between cultures and religions and the safeguarding of creation. Let us pray to God for the Holy Father, and also for a united Europe of fatherlands rooted in Christian values.
Mr President, I wish to draw your attention to the Global Security Fund, set up in the early 1990s under the auspices of Jacob Rothschild. This is a Brussels-based fund and it is no ordinary fund: it does not trade, it is not listed and it has a totally different purpose. It is being used for geopolitical engineering purposes, apparently under the guidance of the intelligence services. I have previously asked about the alleged involvement of the European Union’s own intelligence resources in the management of slush funds in offshore accounts, and I still await a reply.
To that question I now add another: what are the European Union’s connections to the Global Security Fund and what relationship does it have with European Union institutions?
Mr President, in the course of International Women’s Day on 8 March in Istanbul, there was a violent demonstration in which the police used force to disperse the women. At the same time, a European delegation was present in Turkey. I think it ought to have packed its bags immediately. Sometimes, actions speak louder than words. I voted in favour of Turkey’s admission. I want the Commission to be appropriately firm in ensuring that Turkey complies with the rules we would impose.
– Mr President, in June 1995, the Turkish National Assembly adopted a motion authorising the Turkish Government to take all the necessary measures, including military measures, against Greece should Greece, exercising its sovereign right, extend its territorial waters to 12 nautical miles, as provided for in the International Convention on the Law of the Sea. A few days previously, the President of the Turkish National Assembly proposed the lifting of the . Nonetheless, a few hours later, both the Turkish Prime Minister and the Minister for Foreign Affairs restored it.
I believe that, as President of the European Parliament and with the sensitivity for which you are renowned, you should take an immediate initiative and send a mission on this question to the President of the Turkish National Assembly and to the political parties, in order to get this historic anachronism lifted in a country which wishes to accede to the European Union and on which the European Parliament passed a positive resolution in December 2004.
We have every interest in strengthening the credibility, the visibility and the efficacy of the European Parliament.
I shall take note of your comments, Mr Beglitis. Parliament’s services will study it and we shall take any necessary action. Mr De Rossa.
Mr President, I wish to raise my concern that the Irish Government is not fully respecting the minimum legal and humanitarian standards for the reception and processing of immigrants and asylum seekers that have been established by the European Union. On 14 March this year, the police took into custody 35 Nigerians, including men, women and children. Police raided schools to arrest children for them to be deported; they deported parents without children who could not be found; and deported one young man who was within a few weeks of completing his Leaving Certificate – a very important examination in Ireland because it grants admission to Irish universities.
The extraordinary thing is that the Irish Government has now had to reverse its decision to deport that young man and, having declared that it regrets making a mistake, has now issued him with a six-month visa.
I firmly believe that the Irish Government is in breach of European Union standards in relation to transparency in complying with humanitarian law, and the minimum standards that we have set down. So I would ask you, Mr President, to request that the Commission carry out an investigation into this matter and report back to this House.
Mr President, a twenty-year-old Turkish woman suffering from leukaemia will soon die unless she is given a bone marrow transplant from a compatible donor. Cyprus has one of the largest bone marrow transplant banks in Europe. Two Greek Cypriot donors have been found and are available to donate their bone marrow to the Turkish patient. Unfortunately, the Turkish authorities are putting various politically-based obstacles in the way of the transfer of the bone marrow graft from Cyprus to Turkey.
Mr President, would you, as a matter of urgency, use your good offices to contact the Turkish Government in order to urge them to assist in this humanitarian issue and prove that the fight against cancer has no boundaries in Europe.
I shall take account of your request. Parliament’s services will advise me and we shall take any necessary action.
Mr Tannock has the floor.
Mr President, I wish to protest at the decision of Mr Berretta, the chief executive officer of Eutelsat, to discontinue the contract for New Tang Dynasty Television, a US-based global channel that is the only free uncensored Chinese-language broadcaster to reach mainland China, much to the anger of the Communist government there. This termination allegedly followed commercial threats by the People’s Republic of China to withdraw the Beijing 2008 Olympic TV broadcasting contracts.
The EU, although understandably eager to trade with China, must not compromise on its commitment to fundamental human rights, which include freedom of expression and conscience and access to a free media. The matter is currently before the French courts, but I am sure that this House will join me in asking the President of this Parliament to write to Eutelsat demanding a full explanation of why it is breaking its own charter committed to upholding media freedom.
Mr President, ladies and gentlemen, the whole world has heard that President Mugabe’s ZANU-PF Party won the parliamentary elections in Zimbabwe with an overwhelming majority, but no one is labouring under any illusions, because it is common knowledge that those elections were far from free and fair. They involved intimidation and terror by Mugabe’s followers, as well as electoral fraud on a massive scale. Nevertheless, the observers of the Southern African Development Community claimed that the elections had been free and that the outcome fully reflected the will of Zimbabwe’s people. Meanwhile, that country is inching closer to the abyss. It is high time we had a new policy, one that will remind the African countries of their responsibilities. The South African President’s ‘silent diplomacy’ amounts to complicity with Mugabe’s regime. The British newspaper is right in saying that, as long as the African leaders and Mbeki refuse to take action against Zimbabwe, their own pledges of democracy and good governance in exchange for European funds are completely meaningless. If those countries continue to protect Mugabe, the EU should stop giving them money.
Ladies and gentlemen, there is nothing older than yesterday’s news, as the saying goes. In practice, however, this House could make do with one newspaper for a whole year. This is the length of time that has passed since the election of the new Parliament, and yet we continue to tell our visitors – some 200 000 of whom have visited Parliament’s buildings here in Strasbourg and in Brussels in the space of a year – that Mr Cox is the President of Parliament. The leaflets that contain this information, along with the former composition of Parliament’s governing bodies and the number of seats previously held by the various groups, have been out of date for a long time. I should therefore like to ask how much longer we will continue to drag our heels in this fashion, given that we want the European public not only to respect our decisions, but also to comply with them. I believe that we should all be ashamed of distributing such outdated materials to tens of thousands of people.
Mr President, I would like to bring to your attention the fact that, on 19 January, a court in Athens sentenced the Austrian caricaturist and artist Gerhard Haderer to six months in jail, a charge of blasphemy having been brought against him by the Greek Orthodox Church in respect of his book ‘The Life of Jesus’. The sentence has not yet been enforced, as Mr Haderer has appealed against it. His appeal is to be heard on 13 April, or in other words the day after tomorrow.
I regard this as an assault on the free expression of opinion and as an attack on art, and I ask the Greek authorities to look into this matter and to examine whether their laws are in conflict with European fundamental rights as regards free expression of opinion and the freedom of art. As the Austrian authorities have already halted proceedings against Mr Haderer, and as the European Court of Human Rights has ruled that nobody may be prosecuted in one Member State for an action in respect of which proceedings have already been concluded in another, the European arrest warrant must not be applied in this instance, and the Austrian authorities should inform the Greek courts immediately of what their investigations have brought to light.
Mr President, ladies and gentlemen, earlier the President asked us to observe a minute’s silence in memory of Pope John Paul II. Taking my cue from this significant occasion, I should like to call upon the European Parliament to work together with the Apostolic See to organise a conference on employment, to be held before the end of the year. The issue of employment, which is a major problem faced by Europe, the European Union and the whole world, was very dear to the heart of the Polish Pope, who believed that help should always be given to unemployed people. I believe that this issue is one that could unite both believers and non-believers, and by believers I mean both Catholics and those of other faiths. It is for this reason that I am calling upon the European Parliament to hold a conference of this kind this year in conjunction with the Apostolic See. I believe that this would also be a fitting tribute to such a great man.
Mr President, two years ago a young man from London named Jeremiah Duggan died when he was hit by vehicles on a motorway near Wiesbaden in Germany. The German authorities very quickly decided that it was a case of suicide and failed even to take witness statements or statements from those who last saw him. There seems to have been a deliberate avoidance of considering all the facts in the case.
In spite of considerable evidence gathered by Mrs Erica Duggan, his mother, that Jeremiah died in very worrying and suspicious circumstances, last week the Hessen State Prosecutor decided not to investigate. The evidence she presented concerns the organisation that Jeremiah was involved in immediately before he met his death and which appears to be a sinister anti-Semitic sect. It may be that he was being hounded by it and mentally tortured. It is called the Lyndon LaRouche network or the Schiller Institute. It recruits young people in Europe to a dangerous cult. Some of its ideas are plain rubbish but there are also plenty of destructive, anti-Semitic conspiracy theories. In these circumstances, the position of the prosecutor that her job is not to safeguard the public from known dangers is inexplicable.
I shall be raising this with MEP colleagues and may wish to ask you to intervene at an appropriate time. The European Convention on Human Rights imposes an obligation to protect life, which must mean investigating suspicious deaths.
Mr President, ladies and gentlemen, the common foreign and security policy that the European Union is engaged in developing necessarily involves joint regulation of weapons exports, and so I would like to draw your attention to the fact that Venezuela is currently engaged in a process of rearmament and that this, in view of the conflicts on its borders, is particularly likely to prompt a crisis situation. If I may give an example, Venezuela has bought 100 000 Kalashnikov rifles from Russia, and, as its army consists of only 35 000 troops, one cannot but wonder for whom they are intended.
Venezuela has also signed a contract with a Member State of the European Union for the purchase of four corvettes, four patrol vessels, ten transport aircraft and two sea reconnaissance aircraft.
I would ask you, Mr President, to ascertain whether these actions are in breach of the EU Code of Conduct on Arms Exports.
Mr President, I should like to draw the attention of the House to the current state of affairs regarding the Treaty establishing a Constitution for Europe. This Treaty, which was signed in October 2004, is currently awaiting ratification before it enters into force. The question that therefore arises is as follows: what obligations are incumbent upon a state that has signed the Treaty but not yet ratified it? The answer to this question can be found in international law, in particular the Vienna Convention on the Law of Treaties. Article 18 of this Convention states that a state in this position is obliged to refrain from acts which would hinder or preclude the entry into force of the agreement in question, or which would defeat the agreement’s object and purpose. What this means is that governments are obliged under international law to take all steps necessary to ensure that the European Constitution is ratified. It therefore follows that neither states nor governments should in any way support or tolerate anti-Constitution campaigns. As the Latin saying goes, ‘’, that is, ‘agreements must be honoured’.
– Mr President, the very strong euro is creating huge problems in the economically less developed countries of Europe.
We have problems with competitiveness. Non-proprietary goods are not selling. Mercedes are selling, of course, because they are a brand name; French perfumes are selling, because they are brand names, but simple goods from factories in Greece and other countries are not selling, because they are very expensive. There is a huge problem with the very strong euro. It is impossible for my country to suddenly cover this deficit when factories are closing, when factories are relocating outside Greece because they cannot meet the costs of the very strong euro. We cannot sell our products. We have no tourists. No one goes on holiday to a Mediterranean country with such a strong currency. They go to the coast on the other side.
Europe therefore needs to decide to peg the euro to the dollar, because otherwise we shall shortly be facing a serious problem. We need to think and look ahead, so that the peoples of Europe have a tolerable standard of living rather than the miserable standard of living into which the very strong euro will force them.
Mr President, today I would like to start a process of naming and shaming those Member States that fail to implement European directives. There are currently 83 Lisbon directives which we have passed in the European Parliament. Out of sixty-three that should have been implemented by now, only ten have been fully implemented.
Today I would like to mention the Electricity Directive which should have been implemented by 1 June 2004. Those countries that have not implemented the Electricity Directive are Belgium, Germany, Greece, Spain, Ireland, Latvia, Luxembourg, Poland and Portugal. Sweden has yet to notify the Commission of its legislation implementing the Electricity Directive.
I believe that the Lisbon Agenda is in jeopardy. It is time we put pressure on the Member States. I would like you, Mr President, to write to those governments asking them when they intend to implement the directive.
I have taken note of your request. Parliament’s services will help me to analyse it and we will take any necessary action.
Mr Pek has the floor.
Mr President, ladies and gentlemen, the greatest man of our time, John Paul II, has passed away. The whole world was stunned by the news and plunged into mourning, and billions of people have paid tribute to him. At a time when the European Union is engulfed in a crisis of values, this House needs to hear the real truth about the source of John Paul II’s moral and spiritual strength and the source of the spiritual power that this magnificent man radiated. They came from something you reject, ladies and gentlemen, namely the very heart of the teachings of Jesus Christ, which are full of love and truth. There is only one truth, and if the embryonic European State that is currently under construction rejects this truth, in so doing going against the beliefs of millions of people all over the world, it will commit a grave error, and the whole edifice will collapse.
Mr President, I want the European Parliament to speak up for the thousands, indeed millions, of textile workers who see their work threatened by the abolition of quotas within the framework of the WTO. The United States did not tie itself in the same knots as the European Commission when it came to instituting the procedure to safeguard itself against Chinese textile products. The European Commission tells us to wait. According to the Euratex organisation, we shall lose 1 350 jobs per day in the textile sector unless the decision is made to safeguard it. How many unemployed will the Commission have to have on its conscience before it finally deigns to respond?
Only two requests for the floor have been registered.
Mr Medina Ortega has the floor.
Mr President, I regret what Mr de Grandes has said, and it seems he has the wrong Parliament. He has raised an issue that relates to the operational structure of the Spanish institutions.
The Socialist government is currently trying to re-establish the balance, which was seriously upset as a result of the pressure on the judiciary from the previous People’s Party government. We hope that the People’s Party, within the framework of the Spanish constitutional system, is prepared to take a more flexible position, in order to make it possible to bring the Spanish judicial system back into line with the rule of law.
Mr President, we never talk about children's rights, almost as if such children do not exist, but they do. Children who experience sexual abuse, children who experience other kinds of abuse, be they child soldiers or starving children, and children who do not go to school. Commissioner Frattini knows all these problems well and it seems to me that you could arrange with the Commission for this question, that is the question of children's rights, to be debated in a plenary session.
Mr de Grandes, are you requesting the floor on a point of order?
Mr President, I am speaking pursuant to Rule 145 of the Rules of Procedure, as a result of personal comments.
Rule 145 has been invoked previously by other Members and I have pointed out that this Rule relates to issues of a personal nature. Frankly, I do not believe there has been any personal accusation against you.
Mr President, I have been mentioned by name, accused of fraudulent use of Parliament.
You have been mentioned, but I do not believe that ...
Mr President, I have been mentioned, and a value judgment has been made against me.
Mr de Grandes, I do not wish my personal circumstances to lead to my interpreting the Rules of Procedure in a biased fashion, because that would be regrettable, and I do not believe that to be the case, Mr de Grandes.
I am going to give you the floor. This is the second time this has happened; I will have to send a circular to all Members clearly indicating the scope of Rule 145. You have the floor in order to respond, and I shall read the Rule, to ‘remarks that have been made about his person’; and Rule 145 says that the speaker, in this case you, ‘may not speak on substantive matters but shall confine his observations to rebutting any remarks that have been made about his person’.
That is what Rule 145 says. You have invoked it and I would ask that you comply with it.
Mr President, I have been mentioned by name, accused of having the wrong Parliament.
Mr President, I do not have the wrong Parliament. This is the forum for defending the Charter of Fundamental Rights, and the separation of powers, to which my question related, is unfortunately being jeopardised in my country. I wished to condemn this within the context of the Union. When we demand that other countries respect the separation of powers, we must first of all do so ourselves. That is why what is happening now is so unfortunate and that is why I have vigorously condemned it in this Parliament.
Thank you very much. It is questionable whether your comments relate to substantive matters; we shall have to clarify the scope of this Rule.
Mr Medina, I would ask you not to insist on the issue because that would lead to an endless argument. I would ask you to be reasonable and not to insist, because we cannot ascertain whether personal comments have been made.
Thank you, Mr Medina.
The next item is the annual debate on the Area of Freedom, Security and Justice.
There are several oral questions. Mr Cavada has the floor.
Mr President-in-Office of the Council, Mr Vice-President of the Commission, the oral questions presented to you by the Committee on Civil Liberties, Justice and Home Affairs focus on three prior conditions to which Parliament has returned regularly since the Treaty of Amsterdam set us the objective of transforming the EU into an area of freedom, security and justice. We have indeed been convinced since l999 that such an objective can only be achieved if three conditions are fulfilled: more legitimacy, greater effectiveness and more credibility for our political action.
Firstly, more legitimacy. What this signifies for Parliament is more respect for the democratic principle according to which the European Parliament must definitely be more seriously involved in preparing European legislation and negotiating international agreements. In The Hague, the European Council decided to make the transition to codecision where illegal immigration was concerned, but – rather bizarrely – it rejected codecision when it came to legal immigration, which is the form of immigration of interest to most Europeans.
Parliament also continues simply to be consulted on criminal matters, which is the most sensitive area of relations between European citizens and institutions. The Council has still not grasped that, if this relationship is not based on very high standards and on a courageous policy for promoting fundamental rights, any initiative launched by the EU is in danger of being contested by those same Member States that put the brakes on the EU’s development. This discrepancy between public declarations and practical decisions already sees us face to face before the Court of Justice, disputing regulations in the areas of family reunification, data protection and, perhaps tomorrow, asylum procedure.
Greater effectiveness comes next, since most of the responses given by the institutions to requests in connection with the free movement of persons or with tackling organised crime or terrorism remain very vague when they are not merely theoretical declarations. That this is the case is still proved to us by the fact that we continue to proceed by trial and error when it comes not only to border control and to the development of Schengen cooperation but also to conflict prevention or the promotion of integration. The absence of clear objectives and priorities leads us to dissipate our energies as much as the lack of any obvious link with other Community policies which do, however, complement the policies associated with the area of freedom, security and justice.
Another crucial factor to be defined is that of the relationship between the European and the national institutions. It will be difficult for us to obtain more mutual trust if we are not in a position to define the tasks of each decision-making level, the expected responses and the measures to be taken in case of a failure to act. We must not forget that, in speaking of people’s freedoms or security, the chain is only as strong as its weakest link.
Finally, we need more credibility. Last year, the European Council confronted an impressively high number of instances in which the action plan to combat terrorism was not put into effect. All it was able to do was appoint a representative of the Secretary-General, thereby adding, if need be, a new piece to a sort of institutional Meccano which is already failing to impress in terms of its transparency and, certainly, its efficiency. To date, agencies such as Europol or CEPOL still have to prove their worth and have difficulty integrating themselves into the national security systems. On many occasions, the European Parliament has invited the Council to create credible bodies, better integrated into the institutional framework of the EU, but it has never received genuinely credible responses. In certain cases, like that of the development of information bodies, the replies have even been so vague as to make one wonder if they really have been devised in a way that is equal to the questions raised.
I shall in any case listen very carefully, or rather – since obligations in connection with the French election campaign will require me to leave the Chamber in a few minutes’ time – I shall, no later than tomorrow morning, read the replies given to us in the course of this debate. I am able right now to commit myself to presenting the competent parliamentary committee with proposals designed to reopen a dialogue between our institutions that is commensurate with our expectations – those of our people, as well as those generated by the tasks that have been entrusted to us under the Treaties and that call for a clear political perspective rather than technocratic responses that cause delay.
.  Mr President, ladies and gentlemen, Mr Cavada was quite right to raise just now the issue of Parliament’s involvement, and I think we should give more thought to our approach in such a sensitive area as this one.
Particularly as we are discussing the area of freedom, security and justice, I would like to focus on the planned proposal on data retention. The Committee on Civil Liberties, Justice and Home Affairs – and I, as its rapporteur – had doubts about the legal basis for this proposal, and in this the Committee on Legal Affairs, the Commission and the Council’s Legal Service agreed with us. I would now just like to know whether we can assume that the Council will do likewise and involve Parliament in the decision on this matter, or whether we can take it as read that the Member States will stick with their proposal in the full knowledge that they are setting themselves against three institutions. I would be very interested to learn that as a matter of extreme urgency.
.  Mr President, my group has grave concerns about the plan to track, in future, when and with whom citizens communicate by telephone, fax and e-mail and indeed, which websites they visit, so as to establish a record of their interests. That is surely totally unacceptable and is a typical example of legislation that serves above all else to help politicians feel better about themselves and to demonstrate that they can, at times, take decisive action, although it remains to be seen whether or not it is effective. Would it not be preferable to channel the many millions involved into specific investigations? Before I even consider giving my approval, I would like the Council to give me good reasons why this huge increase is necessary, proportionate and effective. I defy the Council to give me the bare facts and leave out the empty rhetoric.
My group is also – as Mr Alvaro said a moment ago – deeply worried about the procedure. The Council knows that Parliament feels very strongly about civil rights and effective measures to combat crime, more so than do the governments. That is why the governments are resolutely determined to legislate without any parliament being involved. The Commission and the legal services tell us that this subject falls within the scope of the first pillar where Parliament has a say. The Commission has already said it will table a proposal of its own, but the Council, as if on automatic pilot, continues to hold meetings on the proposal of those four Member States.
I would also like to know how this can be reconciled with the governments’ position on the Constitution, which stipulates, after all, that Parliament will become colegislator in the third pillar too. The governments claim they very much want this democratic control, but they stand to lose every shred of credibility if they now try to avoid it by quickly forcing something through which will have huge implications for the public and for hundreds of Internet and telecoms businesses. Will the Council simply decide to wait for the Commission’s proposal, or should this House again go to the Court of Justice to enforce democracy on the Member States by means of a legal ruling?
– Mr President, ladies and gentlemen, we have just been given a tangible example of what this debate is about. The example – that of the framework directive on data retention – is an important one in terms of determining two quite different issues, the first being that of how the institutions relate to each other. There is no point in coming out with fine principles concerning issues of the law, freedom and the safeguarding of rights, but not doing anything about them in a real-life situation involving relations between the institutions. The question that Mr Alvaro highlighted has not yet been answered, and the Council was meant to do so today.
If this House and the Commission have justifiable misgivings about whether Parliament should be involved and, if it is to be involved, to what extent, then – if we are to get anywhere – the Council must give us its final decision on the matter today. For months, we have had the feeling that this is an issue on which Parliament is being strung along. We can debate as much as we like, but no kind of concrete and final decision is possible. Parliament is not being involved, and no final decision is being taken.
The second issue is that no answer has as yet been given to the question Mrs Buitenweg raised just now about whether doing this sort of thing with data is actually necessary – about whether it is productive, whether it is helpful, whether it really will succeed in helping keep people in the European Union safe, or whether it adds up to nothing more than shooting from the hip at a time when the European Union was also in a situation of grave crisis.
Firstly, what role will Parliament play, and, secondly, at which stage of the process can we expect to play it? To both these questions we expect precise answers. The third question that needs to be answered has to do with what the actual point of this measure is.
Mr President, 2004 saw significant advances in terms of the area of freedom, security and justice, firstly with the adoption of the Hague programme, which sets the new priorities for the next few years and, secondly, with a Council decision of 22 December, which permits the switch to codecision when it comes to border control, asylum, immigration, judicial cooperation on criminal matters and police cooperation. We cannot but be very pleased that the Council has heard our requests, and we wish to continue in this spirit of dialogue between equal partners in order to ensure the continuity of the progress to be made.
Unfortunately, developments in European immigration policy have mainly been in terms of repressive measures and the fight against illegal immigration. I am therefore delighted that the Commission has presented a Green Paper on economic immigration. I want this Green Paper, however, to permit a wider debate on opening up means of legal immigration and not to be confined to the needs of the European labour market.
Indeed, if a discussion on economic immigration is absolutely necessary to European immigration policy, we are not prepared to shop around in third countries. We must make efforts to come up with lasting solutions for migrants, and ones that respect their fundamental rights. I thus call upon the Member States to permit the switch to codecision where legal immigration is concerned.
2004 also saw the proposal presented for a directive on the procedures concerning the granting and withdrawal of refugee status. I really wish to draw the Council’s and the Commission’s attention to our great concern about this proposal. By allowing too large a number of dispensations, this proposal amounts, indeed, to no more than a levelling down of asylum policy. In the worst case, it is in danger of jeopardising the more protective asylum policies of certain Member States. I am sorry that the Council has not permitted the switch to codecision where this matter is concerned, and I would call upon it to take the anxieties of the European Parliament into consideration.
We wish to ask the Council how matters now stand regarding its proposal concerning data retention, since Commissioner Frattini announced to us that the Commission wished to present its own proposal. Are you going to allow a tool for protecting personal data in the third pillar? The question has been put, and we hope for a reply.
Finally, I would ask the Council to decide, during this week’s JHA Council, again to consult the European Parliament on the framework directive concerning racism and xenophobia, and I look forward to your replies.
Mr President, allow me firstly to thank you for the opportunity given to the Council to take stock of the progress made in 2004 in developing the area of freedom, security and justice. I should like, in particular, to thank Mr Cavada, Mr Alvaro, Mrs Buitenweg, Mr Reul and Mrs Roure for the questions that have been put and which have bearing on the future and operation of this area of freedom, security and justice on which - as you emphasised – considerable progress was made in 2004.
2004 was the year of the Constitutional Treaty, with significant progress made in building a more secure and therefore freer Europe. It was the year in which the Hague programme – a practical list of measures to be implemented - was adopted in relation to the area of freedom, security and justice. It was also the year in which more than one hundred documents were adopted in connection with the area of freedom. What progress for one of the greatest projects for deepening Europe following its enlargement, which also took place in 2004!
Yes, 2004 was the year of the Constitutional Treaty, which opens up new horizons for people and for the European Parliament, as shown by the questions put by Mr Cavada.
By reinforcing judicial and police cooperation, by extending codecision and qualified majority voting – an absolute necessity in a democratic Europe of 25 Member States – and by laying the foundations of a genuinely common asylum and immigration policy, Europe will contribute genuine added value to our citizens where security, justice and freedom are concerned. Faced with the challenges of immigration, organised crime and international terrorism, no Member State is in a position to face up to things alone. We need more in the way of Europe. A vote in favour of the European Constitution will be a vote in favour of a more secure and therefore freer Europe. A vote against the European Constitution will mean our maintaining the national barriers faced by our police and magistrates while criminals take advantage of the absence of borders. That is a state of affairs that we must not accept.
Mr Cavada is right to emphasise the way in which the Constitutional Treaty opens up many new prospects of cooperation and codecision involving our institutions. If I understand correctly, a lot of the questions put are designed to anticipate applying the provisions of the Constitutional Treaty.
In a community governed by law, such as the European Union, the Council will carry out its work while respecting the rules laid down by the sole Treaties currently in force. The Council will not anticipate the Constitutional Treaty out of respect for the important decisions to be taken over the next few months by our national parliaments and our people.
Obviously, this does not prevent close cooperation, and an excellent understanding, between Parliament and the Council. Nor, where the Treaties permit, does it prevent our two institutions listening to each other or doing more to exchange information. As early as 2004, the Council’s activities in the field of justice and home affairs were characterised by great progress, thanks, in particular, to the excellent work of the Dutch and Irish Presidencies. As proof of this, I cite the fact that the Council adopted an important bill in the institutional field – and one to which you referred – insofar as it made the codecision procedure applicable in fields concerned with external border controls and the fight against illegal immigration. It is a first step and an important one. I also cite as proof the continued efforts to bring about an area of freedom, security and justice extended to include 25 Member States. The Council has, in particular, adopted nine regulations, seven directives and more than thirty decisions or framework decisions. That is a lot!
Finally, the European Council has adopted the excellent and particularly pragmatic Hague programme with a view to strengthening the three pillars constituted by freedom, security and justice. The Council has invited the Commission to present an action plan in 2005 that will give practical expression to the objectives and priorities of the Hague programme, objectives that you are rightly demanding be pursued. We shall discuss the matter again this week at the Justice and Home Affairs Council, as well as at the June Council.
In the field of asylum, the Council has adopted a directive concerning the minimum standards relating to the conditions that third-country nationals or stateless persons have to fulfil in order to claim the status of refugees or of persons needing international protection. In order to ensure greater solidarity between the Member States, we have established a European Fund for Refugees, which will make it possible to support the efforts made by the Member States in this field. Other measures need still to be adopted in this area, notably the proposal for a directive concerning the procedure for granting and withdrawing refugee status.
The Council has also given special attention to the immigration aspects by defining measures in the areas relating to admission. These have included, in particular, the successful integration of immigrants, which is an important aspect of the management of legal immigration, and the tackling of illegal immigration. Regarding admission, I should like in particular to emphasise that the Council has adopted the directive relating to residence permits issued to third-country nationals who are victims of human trafficking.
Moreover, the Council has created the European Border Management Agency. This agency will be operational as from 1 May 2005. The Luxembourg Presidency is making efforts to find a definitive headquarters for it, but I have to tell you that, with five candidates in contention, it cannot be assumed that there will be unanimous support for a solution, especially if none of the five countries gives up its candidacy, as none has done so far.
Where expulsion is concerned, several measures, of which you are aware, have been adopted, such as the joint organisation of shared flights for expelling third-country nationals. Two readmission agreements with Hong Kong and Macao have now entered into force. Those with Albania and Sri Lanka have been finalised. As the Presidency of the Council sees matters, these negotiations will have to be speeded up with a view to arriving at a broad network of European readmission agreements.
Where visa policy is concerned, the Council has decided to add to the European Union’s budget the appropriations necessary for developing the VIS, the system whereby the Member States will be able to exchange data concerning visas and which will enable the national authorities to capture and update data relating to visas, as well as to consult such data electronically.
We have also adopted a regulation concerning the standards governing security elements and biometric elements that are part and parcel of passports and travel documents issued by the Member States. By doing this, we have created a basis for harmonisation whereby passports and travel documents must contain digitalised photographs of their holders’ faces, as well as recorded fingerprints. In accordance with this decision, the Member States will have until August 2006 to introduce biometric elements into passports. As we know, this deadline falls later than that established by our American partners for enabling people to enter their country without visas. I call upon all the EU institutions to convey a message of understanding to the US Government and, above all, Congress so that a situation that we should regret on both sides of the Atlantic does not occur in October 2005. The Presidency of the Council is working on this every day, as is the Commission.
In the area of police cooperation, you know that, since the appalling attacks on New York and Madrid, the fight against international terrorism has become a priority. The European Union has resolved to act jointly in order to combat terrorism and assure its people of the best possible protection. The European Union’s strategy is global in character and provides for a whole series of measures. Mr Gijs de Vries was appointed as coordinator of the fight against terrorism in March of last year. His main tasks consist firstly of coordinating the Council’s work on combating terrorism, secondly of ensuring that an overall view is obtained of all the tools available to the EU and, thirdly, of carefully following the implementation of the action plan to combat terrorism.
This coordinating function within the Council – I emphasise this in response to the question put – is important if the various structures within the Council are to have a coherent approach in an area affecting development, the police, justice, defence, external policy and other areas.
Moreover, I should like to remind you that the Council takes steps to evaluate the implementation of the action plan every six months. This review took place in December 2004, and another will be carried out in June of this year. As President-in-Office of the Council, I attach particular importance to continuing to make these joint efforts to combat terrorism and to ensure – and this is important – that the decisions taken are duly implemented by the Member States.
The European Parliament also asked whether the Council would envisage converting the shared values and professional standards of the police into legislative measures. For the moment, there is no Council decision along these lines, and it has to be asked what now would basically change if this were the direction taken.
Regarding the integration of Europol into European Union law, I should like to remind you that the Hague programme specifies that the Council must adopt European legislation on Europol as soon as possible after the Constitutional Treaty has come into force and no later than in January 2008, taking account of all the tasks entrusted to Europol. In the meantime, Europol will continue with its efforts to improve its operations by making full use of the cooperation agreement concluded with Eurojust. Europol and Eurojust should, moreover, submit a report to the Council each year on their shared experiences and the precise results obtained. What is more, Europol and Eurojust should encourage recourse to the Member States’ joint investigation teams and facilitate their own participation in these.
The Council has also adopted complementary measures aimed at enabling the European Police College to develop progressively. In particular, we have conferred legal personality upon it and established its headquarters. Moreover, the Council has adopted several measures aimed at reinforcing police cooperation in certain specific areas. The Council has adopted the decision on combating vehicle crime. The number of vehicles stolen each year in the Member States of the European Union is currently estimated at 1.2 million. That is a huge cost, amounting to at least EUR 15 billion per year. This decision introduces better cooperation, designed to prevent this type of cross-border crime.
The Council has taken several decisions aimed at combating violence connected in particular with football, the public disorder it entails and its consequences for those who respect the laws. In this context, we have taken several cooperation measures enabling us to put security measures in place, for example for the European Football Championship which took place in Portugal last year.
Where tackling drugs is concerned, the Council signalled its agreement in December 2004 to an anti-drugs strategy for the period 2005 to 2012.
When it comes to judicial cooperation in criminal matters, and taking account, on this issue too, of the question put just now by Mr Cavada concerning the quality of justice, I would inform you that the Council has noted with interest the recommendation of the European Parliament concerning the quality of criminal justice and the harmonisation of criminal legislation in the Member States. I would take the liberty of reminding you in this connection that the Tampere European Council has already defined the initial parameters for action in this field, and the 2004 Hague programme defines the actions it would be appropriate to implement in the future. A deciding factor in this context is mutual confidence in the Member States’ legal and judicial systems. Mutual confidence cannot be brought about by decree. It demands a set of measures, including a minimum number of common rules, the exchange of information and a more European-style training of police officers and magistrates.
In 2004, the Council continued to implement the mutual recognition of judgments programme, which has to be anchored in the mutual confidence of which I have just spoken. In the area of mutual recognition, we have arrived at an agreement in principle on the draft framework decision relating to the mutual recognition of fines, as well as on the draft framework decision relating to the mutual recognition of confiscation orders.
The Council has also examined the proposal aimed at devising a system for exchanging information extracted from police records with a view to promoting a better knowledge of convictions. I do hope that, in the course of this week’s Council and of the Councils to follow, we shall be able to make progress on this matter, which is important to the lives of people in our Member States.
We have also made progress in relation to substantive criminal law, particularly by adopting the framework decisions in the field of drug trafficking and several reports on the implementation of framework decisions on the subjects, especially, of combating money laundering and terrorism. In the Council, we have begun examining the proposal for a framework decision in relation to a number of procedural rights accorded within the framework of criminal procedures in the European Union, essential factors for creating the confidence of which I spoke just now. I shall shortly listen with interest to the report on this subject which is to be presented in this Chamber.
Regarding the retention of telecommunications data, which is the subject of the questions also put this evening, I would emphasise that the Council attaches great importance to this document in the fight against crime. It is not a question of telephone tapping but of storing data, for example telephone numbers, for a certain period. Yes, we are convinced that this document is useful, given the experience we have acquired as ministers for justice or home affairs. As a lawyer, I am well aware that the legal basis is important. Please, though! Let us not, either in the Council or in discussions between our institutions, waste too much time on the legal basis if, as I hope we do, we share the objective of fighting crime effectively while ensuring respect for the protection of private life – a concern of the Council too - and while bearing in mind the financial costs of these new measures.
We shall take a positive attitude to examining the proposals forwarded by the Commission to the Council just a few days ago, especially the opinion of the Legal Service in this regard. If I understand correctly, the Commission will submit a new proposal in the course of the next few weeks. It will be examined in the light of the Legal Service’s opinion. I would emphasise again, however, that, for the Council, the main thing is the content. Obviously, it will be possible to discuss all the other aspects mentioned this evening in the Chamber.
The Council has also made effective progress in the area of judicial cooperation in civil matters which, moreover, constitutes an important dimension of Europeans’ lives. We perhaps speak too often, in the area of security and justice, of the criminal dimension. The Council has laid down rules when it comes to the mutual recognition of decisions relating to family law, commercial law or other areas of civil law. We have, for example, adopted the regulation concerning the order for uncontested claims. We have adopted a directive relating to the compensation of victims in cross-border situations. We have carried on with the work concerning the proposal for a regulation on the law applicable to non-contractual obligations, namely Rome II. It is, moreover, a proposal of particular importance since it is aimed at defining the law applicable, for example, in situations of liability due to defective products.
We have begun examining the proposal for a regulation to introduce a European payment order procedure. I hope that we shall soon be able to make progress, both in the European Parliament and in the Council, on the issues relating to the legal basis. What is more, we shall, while awaiting Parliament’s opinion, hold an orientation debate in this connection within the JHA Council in order to make progress with you on this important document. We have also begun examining the proposal for a directive on certain aspects of mediation so that it will be possible for the decisions taken in accordance with the directive to be recognised and implemented in all the Member States.
The list is long, and I could go on; but you are aware of a lot of these documents. You can see that, in 2004, huge progress was made in constructing a more secure, more just and therefore freer Europe. My only regret is that there is still such a lot to be done and that progress is sometimes slow, given the need for unanimity in the Council and different legal traditions. In this European judicial area, the Council and the European Parliament share the same ambitions, I think. The Constitutional Treaty opens up new prospects for us. I am able to tell you, on behalf of the Council, that I am committed to constructive cooperation with Parliament and to working tirelessly to ensure that our people can live in security and freedom.
. – Madam President, honourable Members, the Commission is obviously deeply committed to furthering a real, effective European area of justice, security and freedom. We intend to pursue this commitment in close and loyal collaboration with this Parliament and with the Council.
There are a few strategic guidelines for our actions, which I shall very quickly explain to this House.
The first principle is seeking a balance – not a legal balance, but primarily a political and institutional one – between the two main demands made by Europe’s citizens: more security on the one hand, and more freedom on the other.
I cannot imagine a European area in which citizens are guaranteed more security but at the expense of their freedom, with a reduction in their area of freedom and safeguards. As Minister Frieden quite rightly pointed out, the added value that Europe can provide is to be found in this balance.
The second major guideline is solidarity, which we see as a principle that will enable us again to develop a European area in the vast field of immigration policy. We shall seek an appropriate balance between a firm stance against trafficking in human beings and illegal immigration on the one hand, and on the other a genuine European area for addressing legal immigration, which I think is an opportunity and not a danger, provided it is accompanied by suitable integration measures, for instance.
These are all lines of action on which the Commission will be working from this year, 2005, onwards, again with the idea that Europe can make a difference, in comparison with action by individual Member States. Consider, for instance, cooperation with non-EU countries – countries of origin and countries of transit – which need to be supported in their policies so that together we can manage the question of immigration and not just look on it as if the issue ought not to affect us directly, in the future or perhaps even now.
There is also a third strategic guideline: strengthening the European area of justice – I mean civil as well as criminal justice. I see Europe’s commitment in this field to lie in promoting and not just protecting fundamental rights, starting with the establishment of an Agency for Fundamental Rights, the purpose of which will be precisely to promote full respect for these rights and not just to enforce them.
In all of this we shall need to work in conjunction with Parliament and the Council, creating those synergies that will be essential for performing all the activities that fall within our remit. First of all, the action plan – mentioned by Minister Frieden and Mr Cavada and others – will be submitted in time to be approved under the Luxembourg Presidency in June; it will of course be submitted before that, but it will take account of the debate which even today is bringing out some important points.
As I have pledged and as the Council has requested, the action plan will contain detailed measures, a timetable for adopting the provisions and an indication of the specific measures that the Member States must adopt, in order of priority.
The Commission is certainly also considering a number of items that have not yet been directly addressed because the Constitutional Treaty has not entered into force; but there are certain aspects which, in the Commission’s view, deserve some preparatory work right now even though they will not be operational straight away. We are thinking of doing the preparatory work by the beginning of 2006, even before the Constitutional Treaty enters into force, an event that we fervently – very fervently – hope will happen.
I shall give just one example: democratic control of Europol and Eurojust is one of the really important aspects marking a step forward for the European area. Obviously, it depends on the European Constitution entering into force, but there is nothing to prevent the Commission from making an early start with a study and a report, so that we can be ready as soon as the Constitutional Treaty enters into force.
The action plan will then include a mechanism that not only Mr Cavada in his question but also, I think, many Member States would like to see: a mechanism for evaluating and monitoring the implementation of the action plan measures. As the President-in-Office of the Council has already pointed out, I believe such monitoring should be constant: it will take place every six months according to a system that has been a success in a completely different area, though it is the principle that counts: the internal market scoreboard ranking system. We are thinking of a model that works out the scores every six months, not with the intention of making threats or of naming and shaming, of course, but with the intention of helping the Member States to keep to the timetable for adopting the necessary initiatives.
Otherwise, ladies and gentlemen, if we set a timetable and this timetable then remains just on paper, the Commission’s work becomes rather pointless. Instead, therefore, we believe we should help, encourage and spur on the Member States through a joint effort between the Commission and the Council, which in this respect is essential.
I shall not dwell on what the main priorities are, as they have already been mentioned: terrorism requires a broad, non-emergency, prevention and reaction strategy, which must certainly respect people’s fundamental rights; personal data protection initiatives will be formally submitted very soon, and in the second half of the year there will also be a comprehensive data protection initiative under the third pillar, as I promised this Parliament.
Organised crime is certainly a priority, with special attention for the victims of crime and of trafficking, particularly trafficking in human beings and particularly children, a group that I consider extraordinarily important: they are the most vulnerable victims of all and in my view deserve the strongest protection.
Next, fundamental rights. I have already mentioned the impact assessment that we are going to carry out: before being adopted, every Commission initiative will be evaluated against the system of fundamental rights enshrined in the Constitution; no initiative that is out of line can be adopted by a Commission decision and offered to the outside world – a kind of prior conformity and impact assessment for EU-initiated legislation.
Lastly, a couple of final thoughts on Europe’s external actions in the field of security, freedom and justice. At the beginning of July we shall be putting forward a comprehensive communication on the international dimension of security and justice – of the European area of freedom, security and justice – reaffirming the role that Europe can and must play in the world as the defender and promoter of fundamental rights and of great principles and great values.
Much has been said on the subject of justice: confidence and mutual trust, and harmonisation are the two key concepts. Regarding immigration, I have already mentioned that trafficking in human beings must be hit hard, but we must have a healthy, balanced integration policy for those who enter legitimately. The Commission is of course looking forward with great interest to the results on the unresolved issues that the Green Paper on immigration has brought to the notice of everybody here, without prescribing solutions, as you know, but stating the issues.
This, then, is the spirit in which we want to work with Parliament. We shall work with the national parliaments to reinforce the principle, which we have written into the Constitution, of monitoring subsidiarity, and we shall also of course work with this Parliament, which will be, as it already is, an essential point of reference for us to carry out the initiatives.
. – On the occasion of the annual assessment of the construction of the area of freedom, security and justice, we are in a delicate political situation. We cannot give the new Commission credit for the progress that has been made, nor hold it responsible for the delays that have occurred.
Indeed, 2004 was the year in which the Prodi Commission left office and the Barroso Commission took up its duties; in other words, Frattini took over from Vitorino. It was, however, an historic year for three main reasons. Firstly, the EU was enlarged and now has a population of over 450 million inhabitants, giving it greater political, geographical and economic weight. Secondly, in addition to the economy and the internal market, we took on shared responsibility to address threats to stability and security, which are not restricted by borders, as in the case of terrorism; we must not forget the tragic events of 11 March in Madrid. Thirdly, as mentioned by Mr Cavada and Mrs Roure, major changes have taken place in the area of justice and home affairs, with a new institutional framework entering into force as regards visas, asylum and immigration, whereby codecision with Parliament and qualified majority voting in the Council now apply.
Against this backdrop, the questions that we ask here, both to the Commission and the Council, are indicative of the concerns that we would like to see addressed. We want to know what initiatives are being taken and Parliament wants to monitor those initiatives. We do not wish merely to play a supporting role; we want our opinions to be taken on board, so that all EU citizens can live freely in a secure world, in which all kinds of disaster are combated and our freedoms are guaranteed. From this perspective, Commissioner Frattini, congratulations on the guarantees you have given us that greater security must not undermine freedom, and on your initiative in the Council as regards the European Day against the Death Penalty.
Lastly, three aspects that the Group of the European People’s Party (Christian Democrats) and European Democrats considers fundamental: firstly, the entry into force of the Constitutional Treaty, with the consequent abolition of the pillar structure; secondly, that the codecision process should extend to areas such as legal immigration and integration, so that full democratic accountability can be guaranteed in the decisions taken in these areas; and thirdly and lastly, that judicial control should be improved by extending the Court of Justice’s powers.
– Madam President, establishing a European area of freedom, security and justice is a historic task, and the period currently under review is a historic period, since in 2004 the EU became a union of 25 Member States, and in this new political environment, security and justice must be able to embark on a path of further development. In this EU of 25 Member States, the terms ‘outside’ and ‘inside’ have a different meaning, and this new world not only needs new regulations; it also needs new institutions, ones that do not just function in formal terms, but that really know those 25 Member States, including the domestic problems and fault lines of the ten new ones. This is why we are keen to ensure that the new institutions, the European Border Control Agency and the European Human Rights Agency, are really able to work substantively and effectively.
The EU is in fact caught in the middle of conflicting interests and expectations on the part of citizens: as Commissioner Frattini rightly points out, the citizens of Europe want more security and more freedom. However, we all know that we need more solidarity too, even though the EU is sometimes more tight-fisted about making gestures of solidarity than about keeping a firm grip on security.
We understand that since September 11 and Madrid, we can expect to find ourselves compelled to take action against terrorism. We also understand that there may sometimes be a temptation to override the values of freedom or solidarity, but we must not allow ourselves to do so. For the sake of those who are looking to the EU as their new homeland, we must not let this happen. We welcome the increased differentiation in immigration policy, and we are pleased about the questions raised in the Green Paper. But please, when answering these questions, let us review the situation of the EU labour market with a critical eye, including the existing labour market supply in the new Member States.
. Madam President, I am grateful for the very full speech of Minister Frieden, outlining the Council’s output in 2004. However, it hardly engaged the well-known dissatisfaction of this Parliament with both the quality and the manner of EU Justice and Home Affairs developments at all. A complete culture change is required in the Council, such that this Parliament is treated as a true partner.
The fact that the Minister said that we should not spend too much time worrying about the legal basis of the data-retention proposal is absolutely symptomatic of the fact that the Council just does not get it! It potentially makes a big difference, both to the degree of privacy infringement and to the degree of openness and democracy in decision-making, whether that proposal is based in EU law or is simply intergovernmental. The cavalier way that privacy concerns are treated in the Council is deeply worrying. More and more proposals infringe data protection norms. It is a slippery slope.
The ultimate goal will become – or is already – the linking-up of the whole series of EU and national databases on personal habits, biometric information and probably, eventually, DNA. This needs a serious public debate, mediated through this Parliament, on the basis of thorough privacy impact assessments accompanying each proposal. However, what we are getting is a process of salami slicing, where each new proposal removes a little more protection against invasions of privacy. This sly and shadowy method is not a clever strategy because if the European public one day finds it does not like the system of surveillance constructed, it will react strongly.
I urge the Minister to persuade interior ministries and home offices to change the habits of a lifetime and be open, candid and accountable in their dealings.
.  Madam President, I was rather irritated by two remarks that the President-in-Office of the Council made. The first was that the Council would make no attempt to anticipate the provisions of the future Constitution. The second was that, if we are doing something for security, we should not argue about its basis in law. The former reflects a trend that has been apparent in debates over recent months, whether on counter-terrorism or data collection; one cannot help thinking that the Council has for some time been wandering around the outermost limits of the existing Treaties, and has – ever more glaringly and with ever-increasing frequency – been going against the guarantees of fundamental rights. I am thinking here of air passengers’ data and the debate on the collection of telecommunications data.
It is very evidently high time something was made clear, namely that the Constitution’s improvements in terms of what can be done for internal security, and the improved instruments it contains, are inseparable from the fundamental rights guaranteed in the Charter of Fundamental Rights and from Parliament’s involvement across the board. The two cannot be put asunder. For that reason, as regards adherence to fundamental rights and to the foundations underpinning our laws, we will fight it out with you.
. – Mr President, the misleading title of area of freedom, security and justice, as it is also called in the Constitutional Treaty, is an expression of the promotion and burgeoning of suppression, on the pretext of combating terrorism and organised crime, the institutionalisation and expansion of anti-democratic and other measures, the expansion of the mechanisms of suppression and the construction of fortress Europe, with strictly controlled immigration, which even goes as far as creating sorting concentration camps in third countries which remind us of the concentration of slaves in previous centuries.
The reference to freedom and justice is an insult to the peoples, when you are trying, on the pretext of terrorism, to terrorise people so that you can cover up the barbaric policy against the workers and the suppressive measures which are being taken and which you will try to use against those who react, when the Tampere programme has already resulted in the growth of an industry, a real factory turning out reactionary laws and mechanisms which strike at democratic rights and freedoms, and when you are setting up an unbelievable system to record social action and personal data in every country, with networks of cameras and other monitoring equipment. Everyone is monitoring everything: telephones, airlines, cameras on the roads, cameras in public places, zeppelins in the sky. Social struggles are being criminalised, while radical action is seen as the number one danger and is being indirectly but clearly included in terrorist threats.
2004 can therefore be evaluated as the year in which the push to the right in the European Union was speeded up, with the main target and enemy being the people. The response of the labour and grass-roots movement must be to step up the fight against non-compliance with and disobedience to reactionary laws and the European Union itself.
Madam President, Commissioner and Council, this legal area is still extremely undeveloped, even if, in all honesty, it also has to be said that a very great deal has nonetheless happened in the last ten years. Thinking back, for example, to the prevailing mood and spirit when we voted through the action plan to combat organised crime, it is noticeable that there is, in any case, a different rhetoric present today than there was in the nation states at that time. There is a serious imbalance, however. The Member States are neglecting fundamental human rights. The spirit of the new Treaty, which speaks of new forms of democracy and of respect for fundamental rights, emphatically cannot in actual fact be neglected. The European Parliament’s views cannot just be sidelined, leaving us to work on implementing the Treaty precisely as it stands. It is a question of making room for dialogue on this matter.
Before the issue of data storage is debated, it is time to discuss whether such measures make any sense at all. Mr Frattini has an extremely important responsibility, and I support what he said in his contribution. Even if the Luxembourg Presidency has the best intentions, many in this Parliament wonder in what direction the objectives and priorities of the Council as a whole are actually pointing. Data storage and monitoring are serious encroachments on people’s freedom. In this Parliament, we absolutely cannot agree to these matters being pushed through without there being cooperation with Parliament on the issue. We look forward with hope to Mr Frattini’s forthcoming efforts.
– Mr President, today we are witnessing something astounding. I think that all the political parties in this House – or most of them – have sounded the alarm on the matter of personal data, of how we collate it and of how we protect it and yet it appears, despite all this, that over and beyond the words, which sometimes sound fine, the Council and the Commission have not understood what is happening.
Obviously it helps, when you are fighting terrorism, to collate data; the question is how you do so, with what objective and if it is effective and, ultimately, what you are trying to oppress, as far as the personal rights of our citizens are concerned, in order to succeed because – if you will pardon the far-fetched example – torture chambers are also a very effective way of catching terrorists. We have decided, as Europeans, that we consider them illegal. We cannot say that whatever helps a police force is necessarily a good thing. Our policy on these issues needs to be a little wiser, a little more moderate and, in all events, better explained.
I absolutely agree with what Mrs Ludford said about salami slicing; it is a problem and it must stop. Let us hold a serious discussion, let us put all our cards on the table.
One example, not just of this, but also of the inability, at the same time, of the Member States to work together where they say they want to work together is an important part of civil protection and of the protection of the infrastructures in our countries from terrorist risks. The Council hands out money for that – and that is a good thing – but under no circumstances has the Council managed to instruct the Commission to work out a clear programme. The Member States are going to get money without cooperation. This does not work in practice; it sounds good to the citizens but it does not resolve problems. So please: fewer words and more gravitas.
Mr President, there has been a lot of talk about the right balance of security and civil liberties, but let us see how it works in practice. Last year, an agreement was adopted, against the will of the European Parliament, giving the United States access to passenger name records. Just last Saturday, a KLM flight from Amsterdam to Mexico flying over the United States was denied access to US airspace and sent back to the Netherlands. Why? Because the US had found that there were two passengers on board who were on a US list of potential terrorists. How did the United States get that data? How did they get those names? The agreement on passenger name records applies only to flights from and to the United States, not flights crossing US airspace. The United States was therefore clearly breaking the rules and I would like to hear what action the Commission is going to take.
Secondly, I very much welcome the words of Mr Frattini, who said that we should promote and not just protect fundamental rights, and I would like to add that we should promote values and not just make legislation.
I would like Mr Frattini to inform us of the state of play regarding the creation of the working group on fundamental rights promised to us by Mr Barroso. I have not heard anything about it. I hope that this working group will look in particular at proposals to end discrimination against gay and lesbian people. For example, how about the recognition of married same-sex couples? How about tackling homophobia, which is on the rise? How about encouraging those Member States that have so far failed to recognise or compensate gay victims of the Nazi regime?
I hope the Commission will answer these questions.
Mr President, I must express my surprise at the fact that, in their remarks, neither the Commissioner nor the President-in-Office of the Council elaborated on the external dimension of asylum and immigration policy.
You will not be unaware that the European Parliament has decided to discuss the Lampedusa situation and the camps in Libya in the context of its topical and urgent resolutions on Thursday, that the delegation for relations with the Maghreb countries and the Maghreb Arab Union (including Libya), which will be travelling to Libya next week, has decided to visit a reception centre for aliens and that the Committee on Civil Liberties, Justice and Home Affairs is thinking about undertaking a fact-finding mission.
In these circumstances, I believe that the interest of the European Parliament, which has on several occasions reiterated its opposition to externalisation of asylum and to the establishment of camps at the external borders of the Union, warranted a fuller statement on your part. The fundamental rights that have been flagrantly violated on Lampedusa and in Libya are enshrined not only in the Charter of Fundamental Rights but also in the European Convention for the Protection of Human Rights and Fundamental Freedoms and the Geneva Convention on the Status of Refugees.
In the light of these facts, does the Council intend to make representations to the offending State about the repeated and systematic violation of rights, given that this is the third time, I believe, that the Lampedusa issue has arisen?
– Mr President, the core measures being introduced and taken on the basis of the Hague principles do not safeguard everything being proclaimed. How can you reconcile the basic objective of the application of policies to defend human rights with the incorporation of biometric data in citizens' passports? How can it be considered right to take decisions which infringe basic freedoms?
The Hague programme to emerge from the conclusions of the European Council in November says security is urgent and is a priority objective, especially in the light of the terrorist attacks on 11 September 2001 in the USA and 11 March in Madrid.
The way forward being chosen by the Union is to sacrifice human freedoms. The Hague programme is being used to serve the policy of separating its citizens from those of third countries, who are being constantly photographed as a source of more evil. The Union itself, in the name of freedom and justice, is promoting xenophobia and is building walls, classifying citizens from developing countries as a different category of people.
On this basis, therefore, we consider that the Hague programme is sick, not only in its application but, more importantly, in general.
Mr President, ladies and gentlemen, the last enlargement brought both geographical and demographic changes to the European Union, with the accession of ten new Member States and a population that now numbers 450 million. These are new and highly significant factors as regards strengthening the area of freedom, security and justice.
At the time, many people voiced fears that this opening up of the EU could result in the threat of organised crime or uncontrolled migration being ‘exported’. Today, however, it is apparent that enlargement has had no negative impact on the European Union’s internal security. In fact the opposite is true, as the accession of a new group of Member States has meant that we can cooperate more effectively in Europe.
Mutual trust is crucial in order to establish effective cooperation, and this is true for all aspects of the area of freedom, security and justice. This includes judicial cooperation in civil and penal matters, which is of enormous significance for the legal security of citizens. I would note that a lack of trust in the new Member States has been revealed in a number of instances, for example the unprecedented imposition of special transitional periods that apply before these Member States can become full members of the Schengen area. We are already seeing the first indications that the achievements made thus far by the new Member States have been recognised, for example in the Hague Programme adopted in November 2004. According to this Programme, Schengen assessments are due to start in the first half of 2006, and the deadline for entry into the Schengen area is 2007. The success of this process is dependent upon all the necessary requirements being met, however. This applies above all to the European Commission, which is responsible for setting up and coordinating the new second-generation Schengen Information System. The latter is to be handed over in March 2007, and I believe it is crucial that we make every effort to ensure that this date is met.
On top of this, it will be impossible to establish cooperation on internal security, viewed in the wider context of enlargement, if decisions continue to be taken in small and opaque intergovernmental structures, such as the G5 group, comprising the UK, France, Spain, Italy and Germany. This will particularly hold true if the reason given for not allowing the new Member States to join these groups is that so-called different operational cultures prevail in these countries, and that they cannot therefore participate in such bodies. An approach of this kind will do nothing to foster trust and good cooperation.
The final point relating to enlargement I should like to highlight is an important one, namely that action plans and strategies must be drawn up concerning the EU’s relations with the third countries along its lengthening eastern external border, because this is new territory as regards justice and home affairs.
– Mr President, Robert Schuman concludes his book with the words ‘Europe is in search of itself’. This thought is just as relevant for the European Community today as it was then. Of all the challenges facing Europe today, the two most important areas are the Lisbon Programme and the programme aimed at establishing an area of freedom, security and justice. I am convinced that these two fields are closely interconnected and mutually reinforce each other, and at the same time, that their success is interdependent.
While on this subject, one cannot escape the importance of taking action against illegal migration. Many people believe that one of the most important ways of doing this – in tandem with strengthening cooperation between border authorities and home affairs authorities – is to steer illegal migration in the direction of legal migration. This would alleviate Europe’s demographic problems, but at the same time it could also help boost economic growth by providing a much-needed new labour supply.
Migration of course impinges on human rights and values, and also on issues of discrimination and bias. Here I would like to draw attention briefly to the fact that 8 April has been declared International Roma Day, and that Europe’s largest minority routinely faces discrimination and displays of extreme intolerance. The position of the Member States on this issue varies, but this should not stand in the way of Parliament being able to bring about real change together with the Commission and the Council. Creating security and freedom at the same time in Europe will provide a better future for all its citizens.
– Mr President, ladies and gentlemen, regarding the need to make the work of the police more transparent within the European Union, I should like to draw attention to one specific aspect. I wish to underline the importance for this Parliament of calling on the Council of the European Union to make the European Code of Police Ethics binding. This code was adopted by the Council of Europe Committee of Ministers on 19 September 2001 and ought to be considered the starting point for developing professional standards for the police in the European Union. Making the code law in the countries of Europe would represent an important contribution to the development of a European body of law more in keeping with international human rights and those national legislations that are more advanced concerning police matters.
In terms of the Union’s internal policy, turning the code into a binding legal act would, owing to the provisions it contains regarding training in ethics for police officers, have an important preventive and safeguarding function, so that – Mr Frattini knows what I am talking about – serious violations of human rights such as those committed by the Italian police in Genoa during the G8 Summit in 2001 will not happen again.
In terms of external relations, adoption of the code would give the European Union greater international credibility. Respect for human rights, democratic principles and the rule of law in third countries is an essential factor for the EU in developing external relations and concluding international treaties.
– Last week-end, on two separate occasions, two corpses were brought up from the sea in Malta. In one case, a person’s body was washed ashore by the sea. In the second case, which occurred yesterday, another corpse was found a few miles out, away from the Maltese coast and was brought to land by the armed forces. There is little doubt that both corpses belonged to persons who were victims of human traffickers – that severe and ruthless crime which is making the tragedy of illegal immigration in the Mediterranean much more difficult. And so it is most appropriate that we hold a debate like this one, today, to discuss what we are doing in Europe in a concrete way to resolve this problem. The Hague programme which should extend until 2010 is an ambitious programme which now truly leads us to a common policy on political asylum and immigration.
I therefore wish to congratulate the European Commission on its proposal which is related in a particular way to the problem which is referred to as 'burden sharing’. The Commission’s proposal, particularly that of setting up a special fund is a concrete step in the right direction so that the obligation is institutionalised, whereby the burden of the problem of immigration is shared by all and not only by those who are directly exposed to this phenomenon. It is a pity that the European Agency for external borders has not yet started its task when there is such an urgent demand that we start seeing a collective effort in this sector. I also agree with the Commission for the importance it is giving to this policy in terms of budget allowances especially in view of the new financial perspectives. On the other hand, I have my reservations on how much we should go on discussing the extension of competences, even regarding decisions taken through codecision in the field of legal immigration when there is still so much to do in the field of illegal immigration, especially in countries directly facing the problems and burdens of illegal immigration. We must show that Europe is capable of effectively meeting this challenge which is looming before her. Thank you.
– In Europe, law and order is based on a system of universal values that is enshrined in the Charter of Fundamental Rights and in the emerging Constitution. Consequently, the EU’s system of powers – of the Member States and the European institutions – is not morally neutral.
The challenge to public policy posed by issues of essential human dignity can be seen most clearly in the area of freedom, security and justice. The issues of asylum, immigration, the criminal justice system and the balance between freedom and security require consensus on justice, and, more often than not, the harmonisation of legislation.
Against this backdrop, there are pressing issues to which I should like to draw the attention of the Council and the Commission. How do we address the question of illegal immigration, for example? Does this House accept the urgent need for a common policy, or do we leave it to each Member State to have its own policy, including criminal justice policy? How do the Council and the Commission propose to address the issue of prison reform? Do they feel that this, too, is an issue for each individual Member State, or does this area urgently require a common policy covering the entire criminal justice system, in other words, encompassing the stage of serving prison sentences and indeed sentence adjustments?
The truth is that Europe is incomplete if it is simply an obsessive area of security. Europe will only be complete if, alongside concerns about the area of security, it effectively becomes an area of justice.
Mr President, I certainly do not share the views expressed by some Members of the House, who have tried to cast Parliament in the heroic role of the defender of freedom and the members of the Council of Ministers of Justice and Home Affairs as the champions of security. Let me assure you that, in all the decisions we take, we try to maintain a balance between the three aims of this policy freedom, security and justice. We have said many times that we seek the parallel development of these three components. This is particularly important to us, and I therefore refute the allegation that Parliament needs to curb our ambition to create more security because it would be achieved at the expense of freedom.
That is quite simply false, and I shall give you a few examples to illustrate my point. The day a murderer or rapist can be brought to trial because genetic fingerprints stored in DNA databases will enable us to secure his conviction, the public will be delighted, and so will you. Today, the culprit can move to another Member State of the European Union to avoid punishment, because there are no links between DNA databases, and when that happens Parliament will ask the Council why we did nothing to change the situation.
The same applies to the linking of police records. If a person who has sexually abused children moves to another Member State, where the authorities are not made aware of that person’s past, people have every reason to ask why we continue to allow such things. We are currently examining how we can improve the interconnection of the data held in the various police records.
After 11 September 2001, we were asked – and rightly so – why we had not made any progress on the European arrest warrant when a legislative proposal had been before the Council for some time. We then took action, but, in the absence of any dramatic event, we are somewhat inclined to forget – as you are too, it occasionally seems – that active prevention of crime and terrorism means taking a number of measures while maintaining the right balance, of course, between freedom, security and justice. This is a concern we have in common, so for goodness’ sake let us forget this fallacy that Parliament houses the defenders of liberty while the Council is out to curtail our fundamental freedoms.
My second remark concerns data retention. What I have just said about the underlying principles also applies to the retention of data. I am nevertheless extremely surprised, and indeed shocked, by some of the assertions that have been made here, in which data retention has been put on a par with the use of torture chambers.
Has the European Parliament forgotten that – all of three years ago, I believe – we adopted a directive on data processing which allows Member States, under their national legislation, to preserve telecommunications data for a limited period of time for certain specific purposes. That directive was adopted by codecision.
What we are trying to do today, in other words, is not to store the results of phone-tapping, the content of telephone conversations. We are simply trying to fight crime more effectively by establishing in a legal instrument, which we are currently discussing and which may be amended, the principle that what can be done nationally can also be done on a European scale, subject to the same conditions. My request is that we should all be more ‘European-minded’ when it comes to fighting crime.
It goes without saying that clear conditions and objectives are required regarding the data that may be retained, the retention period and the consultation of the data. This is no more and no less than what we already require in many of our Member States. Retained data have shed light on many drug crimes and terrorist crimes in our Member States. Let us therefore be realistic about the options that data retention opens to us.
Naturally, if the legal basis – which we shall be examining, as I said before – is such that we find ourselves partly within the first pillar, in such an eventuality the Council will have no problem in discussing the matter with Parliament, and I shall gladly come before the Committee on Civil Liberties, Justice and Home Affairs once again to discuss it in detail.
I believe, and I remain convinced, that this is a useful weapon in the fight against crime, and I hope we shall find the right mechanism. This is why, as I said, we obviously have to discuss the legal basis, and I have no problem at all with that. Those who asserted the opposite a short time ago are mistaken. Yes, I want to discuss the legal basis, but I also said that we should not waste our time with interminable discussions, because criminals could not care less about the legal basis and simply want to benefit from the absence of links between national systems and from the lack of a raft of clearly regulated mechanisms.
The Council will therefore analyse the Commission’s legal opinion and the new Commission proposal, if there is one. In fact, the four Member States that tabled the proposal we are at present discussing in the Council want nothing more than to take their national instruments and request a European solution, which the Presidency of the Council finds perfectly normal.
My third remark concerns the external dimension. It is true that I did not mention the external dimension of immigration, but I thought I had already said more than enough on that subject; more to the point, my aim was to report to you on last year’s progress towards an area of justice. I could have spoken at great length on our approach and our work during the current year. I believe that the external dimension of the common justice and home affairs policy is extremely important in the context of both the immigration component and the anti-crime component. I consider it essential that, in the Mediterranean situation, in the Balkan situation, we take account of the external dimension of the justice and home affairs policy, because it has a direct effect on our Member States’ home affairs policies, and so I plead once more for a truly common policy on asylum and immigration.
As I said to you before, with regret, regarding the progress made in 2004, these are only minimal rules, but it is good that they actually exist. We need the Constitutional Treaty in order to develop a genuine common policy on asylum and immigration, and the external dimension will certainly have to be given pride of place. I have often said that there is no longer a boundary between external and internal security, because all their component elements interact; this is the case in respect of both crime and immigration. These are two separate policy areas which are dealt with by the same configuration of the Council.
Finally, turning to the question of transparency and consultation of Parliament, I am astonished to hear some of you plead for the premature entry into force of the new treaty. I believe that the Council listens to Parliament on the matters on which the Treaty prescribes that it must listen to Parliament. It decides jointly with Parliament where the present Treaty so ordains. If a new treaty enters into force tomorrow, we shall apply its rules. I am in favour of these new rules; I think I have made that clear.
At the present time, Parliament is fully informed of the Council’s activities. Contrary to what some of you believe, we do not engage in salami-slicing tactics in relation to Parliament. We inform Parliament of all the decisions we take, and we update you on developments in all areas of the political agenda. We have done this, incidentally, with regard to our conclusions on biometric information in visas and residence permits and on the visa information system (VIS), and we shall continue to do so.
Nor do we engage in salami-slicing of our objectives, because they are clearly established. They will be even more clearly established as soon as we have the action plan that makes it possible to transpose the Hague programme. That is why we want the programme. We asked the Commission to work quickly, because I should like us to adopt the action plan that emerges from the Hague programme under the Luxembourg Presidency in June. We shall then know exactly what goals to pursue, even though we might have to adapt the action plan once the Constitutional Treaty is in force.
My final remark refers to a point I forgot to mention before, namely racism. I believe it was Mrs Roure who asked the relevant question. The Luxembourg Presidency truly attaches great importance to this directive. I have made every effort to bring it forward and put it back on the Council’s agenda, but, as with the other matters I have addressed today, there is a need to strike a balance between interests that sometimes conflict.
When I say that we should have common values in Europe and that racism must be categorically condemned, some people react by accusing us of stifling freedom of expression. This is a different type of argument from those in the other areas I spoke about before, but there is still a balance to be struck.
I did not put this draft on the agenda for this week’s meeting of the Justice and Home Affairs Council, because a number of Member States, especially the new Member States, said that they would like to be able to examine in detail the draft that the older members had already examined prior to enlargement. I can, however, assure Parliament that it is my firm intention to present this draft to the Council in June, because it is my wish – and we can all have our hopes and wishes – to see it adopted under the Luxembourg Presidency. Twenty-five Member States, of course, will have to agree on the wording; if that is substantially amended, it goes without saying that the European Parliament will be consulted again, but I do hope we make progress on this instrument, which is of particular importance to me.
. – Mr President, I have little to add: just three considerations. The first is that many Members have raised a fundamental issue, which I had already touched on in my earlier speech. There is no doubt that the three essential elements that make up Europe’s action, in the three great areas of freedom – which means the promotion and not just the protection of freedom – justice and security, must all develop together.
To be even more explicit, in order to have adequate security we do not just need safeguards for people’s fundamental rights, but also actual development of the European area of justice. Clearly, on one side there are calls to harmonise or to try to bring some unity to certain basic principles – we shall be dealing with the subject of procedural rights in criminal proceedings in a few minutes – and I am highly in favour of this attempt at harmonisation, but then, of course, others say there is a need to consider the great difference in traditions, history and culture in our legal systems.
It is clear, then, that the Commission must take account of that as well. We shall certainly always work hard for these three great areas to develop in parallel in a balanced way.
Regarding fundamental rights in particular, it has been asked what the group of Commissioners that President Barroso announced to Parliament is doing. The working group was, of course, set up last December. It has met many times; President Barroso presides directly and I act as Vice-President of the group, coordinating the necessary initiatives together with other colleagues. We have set out a road map – a series of actions and principles that we shall be addressing; we are already addressing some of them. Earlier I mentioned the subject of child protection; this is one of the subjects on which we have focused over the first few weeks and will continue to focus in future.
We have many other topics and, of course, when Parliament would like to listen to me directly in the Commission speaking about the progress that the group of Commissioners has made in its work, I shall be ready to do so.
We have mentioned racism and anti-Semitism as subjects that must remain on Europe’s agenda. I add my hopes to those of the President-in-Office of the Council when I say that Europe must not give the impression of being so feeble that it cannot reach an agreement, albeit not an easy one, by June, on a subject that has been before the Council of Ministers of Internal Affairs and Justice for a good three years. In hoping for this I am also, of course, appealing for agreement to be reached on this text at last and for there to be a joint framework that respects subsidiarity. I do not want the citizens of Europe to be told that after three years of debate we have not succeeded in duly affirming the fundamental principle that racism must not be allowed into Europe. This is another point on which the group of Commissioners has been working and will continue to work.
Much has been said on personal data protection. Nobody has a mind to create a European big brother that intercepts everything and keeps everything on file; the Commission, of course, has not the slightest intention of doing anything of the sort. We are thinking of a balanced initiative, which will first of all take account of the specific requirements of investigating certain serious cross-border crimes – terrorism, certainly, but also trafficking in human beings and paedophilia – and will be made available to specifically identified authorities for an appropriate time. There will thus be nothing like a permanent database, which none of us considers compatible with the European Charter of Fundamental Rights.
The Commission will be putting forward its own proposal, as we have our doubts about the legal basis proposed by the Council. I have said it several times already and I shall say it again: in a few weeks’ time our proposal will be ready to be examined by the Council. We shall take account of Parliament’s assessments on this subject, as we have taken account – we must never forget this – of assessments by personal data protection authorities. These authorities have formed a body of undoubted expertise, including technical expertise, and have given appraisals that are often critical of the Commission’s proposals.
We certainly take their appraisals into account and we shall continue to do so, but if, for instance, their appraisal of that proposal is favourable, we shall have a strong argument on our side, in the sense that the proposal respects the fundamental right to data protection.
Lastly, a word on asylum and European asylum policy. Here too our approach should be and will continue to be balanced: minimum procedural rights are essential, and they are a first step. Our ambition is in future – soon, I hope – to put in place a European system for recognising or revoking refugee status without any differences in treatment, marked by a high standard of quality and not by levelling down to a common standard, as someone suggested.
We do not think that European policy can go back to being unbalanced, in the sense of addressing just the rejection of asylum seekers and not their acceptance and integration. Both aspects are relevant: there cannot be a suitable prevention or rejection policy if we are not willing to integrate those who come to Europe legally.
We shall certainly not be helping those who want to work honestly if we do not show that we take a clear, firm and rigorous stand against those who trade in human beings. These approaches are two sides of the same coin, and they will form the guidelines for Europe’s policy as far as the Commission is concerned.
– The debate is closed.
The vote will take place during the May part-session.
– The next item is the debate on the report by Mrs Buitenweg on procedural rights in criminal proceedings throughout the European Union.
Mr Frattini has the floor again.
. Mr President, first of all I would like to welcome Parliament’s support for this important proposal. Our proposal has two main elements. The first aims to set common minimal standards as regards certain procedural rights applying to criminal proceedings throughout the European Union. The intention is to promote compliance as a consistent standard, rather than to duplicate the ECHR. The areas where common minimal standards are proposed at this first stage are: firstly, access to legal advice both before and during trial; secondly, access to interpretation and translation free of charge; thirdly, ensuring that appropriate attention is given to persons who are not capable of understanding or following the proceedings; and fifthly, the right for foreign suspects to communicate with consular authorities, and a letter of rights notifying the suspected person of their rights in writing.
A decision was taken to draw up proposals relating to these five rights initially, because they are of particular importance in the context of mutual recognition. It is not the intention to suggest that these five rights are more important than others, simply that they are of more immediate relevance to mutual recognition. In seeking to enhance fair trial rights generally, this framework decision will have the effect of ensuring a reasonable level of protection to foreign suspects and defendants.
Finally, mutual recognition can only operate effectively in a spirit of confidence. This proposal for a framework decision will strengthen the mutual trust that Member States have in each other’s criminal justice systems. It is important not only to have trust in the integrity of one’s partner’s rules, but also to trust that these rules are correctly applied. That is why a monitoring mechanism is proposed.
.  Mr President, that we are, today, at last, debating this report on minimum standards for criminal procedural law that must apply across the European Union is something in which I take great pride. My group voted against the European Arrest Warrant back in 2001, one of the reasons being that no provision had been made for the rights of suspects who, thanks to this new regulation, could be handed over to other EU Member States so much more easily. We are now in a position to end the political battle that was waged then, because we are in any event united in our opinion that the procedural rights of suspects are a necessary addition to the European Arrest Warrant. Many Members have very closely examined this topic and I will have to thank Mr Costa for his proposals from afar. I should also like to thank all other fellow Members very much for the excellent cooperation.
For the rest, my work has been made easier because the Commission has done an excellent job. It put together many ideas, consulted certain people, and presented the results in a Green Paper, on which the previous chairman of the Committee on Civil Liberties, Justice and Home Affairs, Mr Mollar, wrote a favourable report. I have taken his observations as a basis for my report.
Since criminals do not keep to national boundaries, tracing them must transcend these too. That is on the understanding, however, that the rule of law is observed across Europe. This report is not only about the rights of suspects, it is also about the effective combating of crime. After all, if Member States distrust each other, they will be disinclined to hand over their own subjects to each other without any hesitation. This is exemplified by the British and Dutch plane spotters who, as you will remember, were arrested in Greece some years ago. Despite the storm of protest this unleashed among Dutch and British politicians and citizens, the European Arrest Warrant was adopted by the same politicians in the same month of December, as a result of which, from then on, all the plane spotters had to be extradited to Greece. The question is, however, whether this will actually be done if there is so much protest against it. That is why I think that in order to combat crime effectively, real trust is needed between Member States, and trust requires clear agreements about the rights of suspects.
Needless to say, as the Commissioner has already stated, many rights are already regulated by the ECHR, but they are conceived as principles of justice and have to be fleshed out in the different Member States. The Commission proposal is much more specific. In addition, the rights will be more visible and easier to enforce. The fact that the ECHR’s workload will be reduced comes, then, as a welcome fringe benefit. This Commission proposal does, as the Commissioner has already stated, confer additional rights; a suspect is entitled to legal assistance during the entire criminal justice procedure, to an interpreter and to a translator. The authorities are required to inform suspects of their rights. I agree with the broad thrust of the Commission proposal, but it is evident that this is a first step and that additional framework decisions will be needed, for example on the admissibility of evidence, bail and on methods of investigation. I hope that the Commissioner will hurry things along in this respect.
I am also pleased that the Committee on Civil Liberties, Justice and Home Affairs has specified that a number of things in the Commission proposal must be formulated more precisely. Accordingly, it is stipulated that no one should be without a lawyer for longer than 24 hours, that no hearing should take place if a suspect has not received any legal assistance and that there is an independent body where clients can take their complaints about their lawyers. For the rest, it is important that not only governments, but also the lawyers and organisations involved, should be asked to assess compliance and for their assessments to be subsequently published, because only transparency will truly promote trust.
One last word about recital 8, because I know that that is a crucial paragraph to many Members. There appear to be a few Member States that are keen to retain the option of not applying these fundamental rights of suspects to citizens suspected of committing serious and complex forms of crime, in particular terrorism. This is an area of concern to me, in any case as a member of the Group of the Greens/European Free Alliance. As rapporteur, I should like to see a compromise being struck, but I personally take the view that Member States will be far less inclined to extradite people to other Member States if they fear that the minimum rights, the minimum standards, are not being respected. I should like to add that it is also a matter of principle that minimum standards apply to everyone by definition. When Mr Mollar, a leading Christian Democrat, was rapporteur on this subject, he never, under any circumstances, put the case for exceptions being made to the minimum standards. What is at issue at present is whether the report should be adopted at all if this exception is not broad enough. I hope that we will as yet meet halfway during tomorrow’s vote, because I am convinced that citizens’ rights deserve the support of this entire House.
. Mr President, the proposal for a framework decision is a direct result of the Green Paper, submitted in 2003, on procedural safeguards for suspects in criminal cases across the EU. As the Commissioner stated a moment ago, with this proposal, the Commission intends to eliminate any potential discrepancies between procedural safeguards that apply to suspects in Member States. There is no doubt that this proposal has many benefits, some of which I would like to outline briefly.
As Mrs Buitenweg, the rapporteur, has already mentioned, there is no denying that this framework decision, thanks to the codification of minimum standards, can, and indeed will, make a useful contribution to the level of judicial protection within the European Union. Secondly, there is no denying that this framework decision can have a positive bearing on the mutual trust in each other’s criminal justice systems, something that is all the more important in the light of the enlarged European Union. Finally, the framework decision is less far-reaching, and therefore more realistic, than the Green Paper, and it is a good thing that the framework decision does, for once, give expression to the protective function of criminal law.
There are also question marks, though, around subsidiarity, about which there is indeed doubt. The EU Treaty contains no explicit legal base for criminal court procedures, although it does provide one for the harmonisation of criminal law itself. Moreover, this proposal contains basic standards that are already enshrined in the ECHR.
From this angle, the Group of the European People’s Party (Christian Democrats) and European Democrats is positive, but not naïve –hence both positive and critical – about this proposal. We have to say that this proposal, despite its obvious benefits, will lead to much additional bureaucracy. According to calculations done in my own country, the Netherlands, the Commission proposal will cost at least some EUR 40 million per annum to cover the cost of translation, the storage of visual material and the assessment of the new system. The Commission has voted to add many extra aspects, and so, for my small country, and also for other Member States, that amount will increase still further. Even so, I would say on behalf of my group that the benefits outweigh the extra costs, because suspects have to be protected effectively wherever they are. The Commission has made it very clear, though, that this far-reaching proposal should not affect national legislation of the different Member States that is designed to combat terrorism. That is why we could not accept Mrs Buitenweg’s amendment to delete this. She subsequently tabled a compromise, a first compromise, under Amendment 4: ‘Provided that they do not alter the essential substance of the provisions laid down in this Framework Decision and are in line with the ECHR and the Charter of Fundamental Rights of the European Union, Member States may adapt those provisions...’. Even so, various Member States, including Spain, France, Great Britain, will get into difficulty with their current systems to combat terrorism.
That is why I am finishing off with the sound compromise I struck with the rapporteur under Amendment 51, in which reference is made to the rights of the ECHR, and I am happy with that. I would urge everyone here in this House to support that amendment, rather than Amendment 4, for the sake of wide support for the report, because I am not only considering the need for the report to be widely supported, but also the Socialists, the Socialist Governments in Spain and in Great Britain. Do not get your own Member States into trouble. If Amendment 51 survives the vote and Amendment 4 does not, then the majority in the PPE-DE Group will be supporting the Buitenweg report. If not, then we believe, unfortunately, that this report is being used to jeopardise the national fight against terrorism at the moment, in which case we will have to refrain from approving the report.
Mr President, let me begin by thanking our rapporteur for this excellent report, to which I wish to lend my full support. We should, in fact, have undertaken a minimal harmonisation of procedural rights as a parallel move accompanying the creation of the European arrest warrant.
By adopting this report, we are affirming that the creation of an area of freedom, security and justice entails not only the adoption of measures to combat crime but also the establishment of rights. In spite of a significant convergence of procedures in Europe, differences still persist. It is therefore imperative to establish common rules which guarantee the assistance of a lawyer and the right to interpretation services as well as protection, particularly of the most vulnerable.
The main key to the establishment of a genuine European area of security and justice lies in the protection and promotion of the fundamental rights of European citizens. We are demonstrating our will to uphold this political vision of an area of freedom, security and justice by strengthening the Commission’s proposal, which establishes these minimal guarantees of individual rights in criminal proceedings. We also want to guarantee the right to the assistance of a lawyer within 24 hours and full briefing of suspects, who should be informed of the charges against them and of the rights available to them in a notification written in a language they understand. Lastly, we must certify the competence of the interpretation services, which is why we are proposing their enrolment in a national register of interpreters.
While special attention must be devoted to terrorist crimes – barbaric crimes – the war on terrorism nevertheless remains inextricably linked to the protection of fundamental rights in our democracies. Although it may be necessary to create special provisions for suspects in connection with investigations into terrorist acts, the rights of each individual must still be respected. The establishment of a genuine European area of justice is a priority. Improved judicial cooperation and mutual recognition depend on the harmonisation of rights and procedures.
. Mr President, since many good things have already been said, it is not necessary for me to report on everything. The ALDE Group welcomes Mrs Buitenweg’s report on the proposal for a Council framework decision on criminal judicial cooperation. Procedural safeguards are an indispensable supplement in an area where cooperation between Member States’ judicial and law enforcement agencies is ever closer.
We believe that while the mutual recognition of decisions necessitates trust between Member States, it is equally important that suspects affected enjoy equivalent rights. I must admit that as a new Member of this Parliament it was quite frightening to hear that in the European Union this was not the case in the past. But it is now satisfactorily regulated that suspects have the same rights throughout Europe; so I am very happy that this framework decision is now on the table.
The ALDE Group had certain ideas in relation to this proposal. First of all we proposed establishing a register of specialised qualified interpreters and an interpretation hotline. We wanted to guarantee the rights of disabled people and psychological assistance. We wanted the Letter of Rights to be made accessible to the disabled, the inclusion of victims’ rights and the setting-up of an independent body of experienced, independent and properly remunerated lawyers. We are very happy that the rapporteur has taken most of these ideas on board.
This is a very good outcome and that is why we support the rapporteur’s original line. We aim to give equal rights to suspects regardless of the type of suspicion they are under. We aim for equal protection and for harmonisation.
Finally, I am very satisfied that the majority of the Committee on Civil Liberties, Justice and Home Affairs supported our amendments, which were aimed at giving equal rights to the disabled and clarified the obligations as regards lawyers and interpreters.
Mrs Buitenweg, the ALDE Group will support you and your report.
.  Mr President, ladies and gentlemen, what happens to people who are charged with a criminal offence, not in their own country, but in another EU Member State? They inevitably face numerous problems and cannot but come up against many obstacles: the legal system is different from what it is at home. Those, moreover, who find themselves accused while not speaking the language of the country in question are quite simply lost. I myself had a particularly vivid experience of this sort of thing a number of years ago; it was in Genoa at the time of the major demonstrations against the G8 Summit. Countless young people were first beaten up by the police in an unbelievably brutal fashion, only to end up shortly afterwards in Italian prisons, helpless and – in some cases – deprived of their rights for days on end. The right to a fair trial, enshrined in Article 6 of the ECHR, turned out in this instance to lack any cutting edge. Action on this by the EU is overdue. What happened then must not happen again anywhere. The obligation to extradite contained in the European arrest warrant must, once and for all, be balanced by clearly defined rights for the accused; in the EU, common minimum standards for rights in criminal proceedings must be laid down.
I, too, join in thanking the rapporteur and can state on behalf of our Group that we back her report, which contains numerous important amendments that are vitally significant to securing the rights of the accused. It goes without saying that people charged with criminal offences must be informed of their rights in a language with which they are familiar; it is equally self-evident that this must be done in writing. The right to legal representation must be guaranteed, as must the right to make use of the services of an interpreter. The report’s demands for the mandatory translation of all documents and for the accused’s partner to be informed as a matter of course are equally significant. I hope that a majority in this House will endorse the report tomorrow.
Mr President, like many EU harmonising proposals, this report has, at first glance, a certain plausible appeal. However, only the naive would fail to recognise it as part of a jigsaw for an integrated European criminal justice system, leading ultimately to the subservience of our national systems, not least in the vital area of how we should be free to tackle terrorism. As the Committee on Legal Affairs has commented, the proposal should be considered as a point of departure rather than of arrival.
If the concern is to guarantee minimum human rights, then the apparatus already exists under the European Convention on Human Rights at its Court in this city. It is clear, however, that the EU's ambition is to garner that role to itself.
I must say, as a British citizen and, indeed, as a lawyer, that the savage experience of several British citizens abroad buttresses my view that we have little to gain but much to lose from extensive criminal justice integration. The scandalous treatment of Dinesh Sakaria in Sweden, the spectacle made of the British plane-spotters in Greece, and the appalling conviction of Kevin Sweeney in the Netherlands convinces UK citizens that they are best served by maintaining the procedures and bulwarks of their common-law-based system rather than ever being tempted to trade it in for the flawed continental model.
If these things can happen – and they have happened – with these countries supposedly adhering to the European Convention on Human Rights, then moving the coordination from the Council of Europe to the European Commission will contribute nothing to the effective guarantee of individual rights in real terms.
Mr President, of course some minimum standards are desirable. I do not question that. I am sure that we all believe in justice: justice for suspected criminals and justice for the people we represent; and human rights for suspected criminals but also human rights for all our constituents. However, we must not be naive: these proposals and the way in which they are being promoted by some in this House give all suspected criminals the same procedural safeguards. But a terrorist is not the same, for instance, as a burglar, and must be handled differently.
We are experiencing an international crisis and we can allow nothing to undermine our fight against terrorism and those that perpetrate it. Our responsibilities are primarily – as they should be – to the vast majority of innocent men, women and children in our various countries and their rights: their rights to enjoy their lives without fear of violence or sudden death perpetrated by these appalling terrorists.
This proposal does little to help us in our work or indeed to help those innocent people, especially at a time when our efforts should be directed primarily to helping the law enforcement agencies of our various countries, rather than tying their hands behind their backs. Those on the left of this House offer little help to those who need it, especially to those who need our protection and our support.
– Mr President, ladies and gentlemen, our group has welcomed the Commission’s proposal and believes that the amendments tabled by the rapporteur have been scrupulously drafted. They are in fact based on a fundamental principle concerning the procedural safeguards that are to be harmonised and offered to all those charged in criminal proceedings throughout the European Union: if criminal proceedings are organised at a European scale, then citizens’ rights should also be guaranteed at that level. It is an important principle because it increases mutual trust among the various legal systems, without which there can be no cooperation.
As Commissioner Frattini has pointed out, they are minimum but absolutely essential procedural rights: the presence of a legal advisor at all stages of the proceedings, translation of all documents, assistance from an interpreter, and so forth. If these rights were not guaranteed, we would run the risk of seeing unfair or arbitrary trials.
Then comes the rub: the issue of exceptions, or the possibility – called for by some of my fellow Members – for the Member States not to apply these guarantees to particularly serious forms of crime such as terrorism.
Our group rejects such a solution. The compromise reached in Amendment 4 to recital 8 recognises it, that is, the need for a legal and ethical threshold that the Member States must never cross, not even to combat terrorism: it is a question of human rights, the International Convention on Human Rights and the European Union Charter of Fundamental Rights.
I therefore consider the argument put forward by a fellow Member regarding the high costs that this reform would generate to be rather ignoble. It is a concern too far, in part because it is very difficult to put a financial value on protecting human rights.
We have to do more in the fight against terrorism, but without suppressing the rights of those under investigation and those who have been charged. We cannot accept a two-track system as unfortunately prevails in the United States with, for instance, the Guantánamo affair and the changes to the US judicial system, because Europe’s legal culture and the memory of all that Cesare Beccaria represented for that legal culture mean that one cannot, I believe, announce the end of .
Mr President, terrorism is above all a patent violation of human rights; it would therefore be a paradox for us to want to combat it ourselves by violating the civil rights of those charged or under investigation in such proceedings.
Mr President, the right to a fair trial is one of the absolutely most important human rights, yet that fundamental right is being infringed in all our Member States. I myself have followed the cases both of a British citizen in Sweden and of a Swedish citizen in Greece, both of whose right to have the proceedings interpreted in their own languages was not complied with. In the case of the Swede, Calle Jonsson, his family was forced to sell their house and borrow EUR 50 000 in order to meet the costs of interpretation. That is obviously not in any way acceptable. At the same time, there is the whole of the great European Convention on Human Rights and Fundamental Freedoms. There is detailed case law from the Court in Strasbourg. The dimension that we in the European Parliament and the European Union need to bring to the matter is that concerned with observing the resultant rules – an area to which this Parliament, the Commission and the Council can contribute. When I listened earlier to Luxembourg’s representative, I was very concerned, as I think it important that the Council’s representative should, in all situations, speak up for full human rights and the right to a fair trial.
I think that the rapporteur has done a really excellent job. A lot remains to be done when it comes to access to defence lawyers, legal translation and minimum standards generally, as well as to the protection of suspects in trials.
No one should be in any doubt that not all suspects go on to be convicted. The court proceedings should separate the innocent from the guilty, which means ensuring that there is adequate support in that connection. Today’s debate and the decisions we shall take in Parliament will not be enough. Instead, further measures will be required.
Mr President, ladies and gentlemen, the framework decision on certain procedural rights in criminal proceedings within the European Union, which we are discussing today, is – according to the Council – to be limited to cases in which the European Arrest Warrant applies. That was – and still is – the view taken by the Group of the European People’s Party (Christian Democrats) and European Democrats. As the rapporteur, right up to the vote in the relevant committee, persisted in maintaining the view that the framework decision – in contrast to what the Council proposed – should also apply to persons charged with terrorist offences, my group voted against the report in committee. Mrs Buitenweg has worked very hard over the past weeks to put together a compromise proposal capable of being endorsed by all the groups. I am very glad that she did so and wish to thank her for her efforts.
Speaking as I do on its behalf, I can say that the PPE-DE Group will support Mrs Buitenweg’s report, subject to the condition that the plenary votes to reject the former amendment to recital 8 and instead votes by a majority to endorse the new proposal from the Group of the Greens. What this means is that the provisions proposed will not tend to hamper those special measures included in national legislation, and currently in force, in order to combat certain serious and complex forms of crime, terrorism in particular. To this is added the requirement that the measures to which I refer must be in line with the European Convention on Human Rights and with the Charter of Fundamental Rights.
I can tell the Members of the Socialist Group that it follows that these boundaries are not being transgressed, and that the compromise proposal does all that they have required.
Mr President, I wanted to begin by congratulating Mrs Buitenweg on her excellent report. I believe she has demonstrated perfectly why issues of freedom and justice cannot be separated from those of security. Today is the opportunity thanks to this report, by the way to redress the balance, because for several years the repressive face of justice and home affairs has been the more fully developed side of the policy and even, in some respects, the only developed side. It is absolutely indispensable that we go still further today and ensure that the extradition system applies, without loss of respect for individual rights, to all suspects, including those suspected of crimes relating to terrorism.
Moreover, we need a corrective mechanism for any cases where a national judicial system does not meet the minimum standards. This type of measure would serve to give more substance to the right to a fair trial, a principle enshrined in the European Convention on Human Rights. As was said a short time ago, such a mechanism would be an essential and long-overdue complement to the European arrest warrant.
Let us remember especially in view of a number of rather shocking observations we have heard that it is not a matter of mollycoddling criminals but of increasing confidence in all our legal systems so as to encourage Member States to work together. It is an absolutely indispensable step in the direction of greater mutual trust between Member States and towards the principle of mutual recognition of judicial decisions. It is an essential condition for the construction of a European judicial area, to which all of us, I am sure, are firmly committed.
– With this last speech the debate on this report is closed.
The vote will take place tomorrow at 12 noon.
– The next item is the debate on the report by Panayiotis Demetriou on the European Police College.
Mr Frattini has the floor on behalf of the Commission.
Mr President, let me begin by expressing my gratification that the European Parliament has supported this proposal. My special thanks go to the rapporteur, Mr Demetriou.
The Commission is favourable in principle to some of the amendments on the table and will support them in its negotiations with the Council. This applies to the concept of national units, which is rejected by a majority of the delegation but for which we could accept a change of wording along the lines proposed by the rapporteur. We could accept the term ‘point of contact’, which is suggested in the Presidency’s compromise and which seems to be based on the same logic.
The same applies to the amendment allowing the Council, acting on a representation by the Governing Board, to terminate the Director’s term of office for misconduct. We also endorse the budgetary amendments.
On the other hand, with regard to the possibility of Parliament being represented on the Governing Board by an observer, we can only refer you to the resolution adopted by the European Parliament on 13 January 2004 concerning the operating framework for the European regulatory agencies and to the draft interinstitutional agreement on the operating framework for those agencies, which the Commission adopted, as you know, on 25 February 2005. The resolution specifies that parliamentary representation on the governing bodies should be avoided. In fact, Parliament itself, as part of the budgetary authority, realised that representation is ethically unsound, given that Parliament is responsible for granting discharge in respect of the agency’s budget.
. – Mr President, ladies and gentlemen, the debate of the two previous items, especially the statements by Minister Frieden and Commissioner Frattini, has confirmed and substantiated the position that the creation of an area of freedom, security and justice is a fundamental policy and core objective of the European Union.
Proper and efficient policing constitutes the basis for this policy. Consequently, constantly modernising and upgrading the training of police forces, in every Member State of the Union, constitutes the necessary precondition for promoting political freedom, security and justice.
The contribution of the European Police College to the Union's efforts to develop the area of freedom, security and justice during its successful three-year period in operation is beyond doubt.
The application by the College of common police training programmes, based on the experience of all the national police academies in the Member States of the Union, is accepted by everyone as having resulted in the adoption at pan-European level of common training standards and methods. The Commission has therefore rightly decided to upgrade the College.
The fact that the College has been given a permanent seat in Bramshill in the United Kingdom, its incorporation into the operational fabric of the Union, making it the Union's seventeenth agency, the fact, above all, that it has been made a legal entity and the budgetisation of the College are actions which we have absolutely endorsed since the beginning. The amendments to the Commission proposal recommended by us and approved by the Committee on Civil Liberties, Justice and Home Affairs aim to make the College perform more collectively, more productively and more efficiently. These amendments achieve the following: core responsibility for the operation of the College remains with the transnational governing board. The staff is appointed in accordance with the regulations of the Union. A balance has been struck in relations between the College and the national police academies, rather than the College's creating national units in each Member State, which would cause confusion and the misunderstanding, perhaps, that it was interfering in the Member States. Each Member State will set up a liaison unit responsible for applying the common police training programmes in national police training centres.
Parliament will have the right to send an observer, at its discretion, to the College's governing board and will, in any event, have the right under the proposal to check the College's annual report through the Union budget. We do not appear to persist in this opinion; Commissioner Frattini has set out his view, which we respect, but I am sure we can find a middle way.
Our recommendations were formulated following successive consultations with the Commission and the Council. Both these bodies agree, basically, with the amendments by the Committee on Civil Liberties, Justice and Home Affairs and approve the proposal as amended and unanimously approved by our committee, with the exception of the point referred to by Commissioner Frattini in connection with the participation of the European Parliament with observer status, should it so wish, on the College's governing board.
I believe that the amendments proposed by the Committee on Civil Liberties improve the proposal. I therefore trust that all my honourable friends and all the political groups will vote on Wednesday in favour of my report, as it now stands.
.  Mr President, ladies and gentlemen, the aim of creating the European Police College as a European Union institution is a goal shared by all of us. If we are to get serious about combating crime in Europe, and if we are to declare war on organised cross-border crime in particular, our police services and law enforcement authorities will need a facility in which they can be trained.
If the Police College is to be a European institution, it has to operate in accordance with the European Union’s administrative and budgetary rules, and it is on these latter that the Committee on Budgets has focussed in its opinion for the Committee on Civil Liberties, Justice and Home Affairs.
For a start, the EUR 4.5 million per annum to be allocated from 2007 onwards is dependent on the new financial framework, which has yet to be adopted. Secondly, we take the view that the Member State in which the College is situated must make a financial contribution to it. Thirdly, its Governing Board can adopt only a provisional establishment plan and draft budget, in any case until such time as Parliament, in December, adopts the overall Budget for the coming year. Fourthly, in the event of justified derogations to the general principles of the Budgetary Regulation, the budgetary authority – that being this House and the Council – must be informed.
With their usual fruitful cooperation the Committee – led by the rapporteur – incorporated our amendments into its report, and for that I warmly thank them.
Mr President, ladies and gentlemen, may I begin by congratulating the rapporteur on his excellent report and thanking him for the fruitful cooperation which enabled us to work out a number of compromises together so as to arrive at this draft, which I hope the House will approve on Wednesday.
Let me re-emphasise that our aim here is to rectify the shortcomings arising from the mismatch between the present structure of CEPOL and the tasks assigned to it, namely the primary task of increasing knowledge of the national police systems and structures of other Member States, then the task of harmonising police working methods and finally that of devising more effective policing practices.
I am aware of the divergences on this matter within the Council, which are regrettably numerous and are compounded by the extreme sensitivity of the Member States whenever a European initiative affects even the tiniest fraction of their sovereign powers, notwithstanding their common aim of greater efficiency in the fight against cross-border crime. I therefore know that it will be very difficult to achieve that aim. Accordingly, I am under few illusions as to the fate that awaits this opinion of the European Parliament at the hands of the Council, since Parliament – alas – still has a purely consultative role. We shall have to wait for some time before any further progress can be made in this field. We should be helped in this respect by the European Constitution, which I sincerely hope will be ratified. While we are waiting, however, I ask the Council to make every possible effort to make police training a genuine Community responsibility, because this is the only way for us to ensure optimum security for the European people, who are confronted daily by acts of violence and other crimes with a steadily increasing supranational dimension.
. Mr President, the ALDE Group supports the rapporteur and congratulates him very much for his work. We shall be voting in favour.
This is only one small step in the massive challenge we face in fighting cross-border organised crime, given the open borders we have in Europe which criminals utilise and cross so easily. There is a great deal more to do. I want to put a suggestion to you as a next step.
Probably the biggest benefit of the European Police College will be policemen getting to know each other and working together for the first time. This is so important because today, that is the way in which we fight organised crime. At present, when one hears about a crime across a border, policemen pick up the telephone and say ‘Well, I know somebody over there. I think I can work with him’. The theoretical idea of Joint Investigation Teams is not working. There is political interference, things are going slowly, they are just not working and, at the moment, organised cross-border crime is being fought by policemen with personal connections. If they do not have them, things do not work.
Commissioner, there is no facility for policemen across Europe to find contacts unless they already know them. There is no central point in the EU where policemen can go to find their contact in, for example, Lithuania, Portugal, the UK or Italy. They cannot find their connections unless they know them personally. Could you, Commissioner, therefore propose a directive, budget or whatever is necessary to set up a central information point where the names and telephone numbers of the people responsible in the 25 countries can be reached quickly before criminals escape?
. Mr President, under the motto ‘the police are your best friend’, the Dutch police once made an attempt to improve its image and restore police authority for the benefit of public order and safety. Since it is this public order and safety that are once again at risk, it now appears necessary to join forces across the borders. National police forces have already organised extensive contact among their Chiefs of Police. That this is now being extended to include training for higher-ranked, executive officers is a welcome addition. I am, with reservation, in favour of the Commission proposal to turn the European Police College into an EU body. It is perfectly clear that this proposal aims to achieve a college for police officers which is run more efficiently and more effectively.
I object to the target group being widened. This widening to include all law enforcement services is disproportionate to the principles of proportionality and subsidiarity. The evaluation of December 2003 showed that there is no need to extend the target group to lower-ranked police officers and other law enforcement services. This would represent an excessive encroachment upon national autonomy, and concessions would also need to be made with regard to content.
If, as the rapporteur is right to point out, the effective use of the means is one of the Commission proposal’s objectives, then I am surprised that Brussels has not been selected as its base. During my work visits to European agencies, it turned out time and time again that the costs of staff stationed outside of Brussels are considerably higher than those of staff in Brussels. The cost of Commission officials’ travel between the base and Brussels is a particularly significant item.
Finally, I support Mr Demetriou’s report and hope that in this consultation procedure, the Commission will grant Parliament’s amendments the necessary weight in the directive. In that way, police authority can be restored more effectively.
– There is no reply from the Commission.
The debate is closed.
The vote will take place tomorrow at 12 noon.
– The next item is the joint debate on two recommendations for second reading on road transport by Helmuth Markov: ‘Social legislation relating to road transport activities’ and ‘Harmonisation of certain social legislation relating to road transport’.
The rapporteur, Mr Markov, has the floor.
.  Mr President, Commissioner, ladies and gentlemen, at the very outset, I would like – sincerely and not as a mere polite formality – to thank my comrades in arms, in particular Mr Ioannis Damis, Mr Achim Haug, and also the shadow rapporteurs who have been with me for some considerable time, from the time when we drew up Parliament’s position for first reading, and who, with me, are now taking matters further following the Council’s Common Position for second reading.
I would also like to thank the Commission, even though, on some points, we sometimes occupied positions at some distance from one another, and also the Council, despite the fact that the final result we have so far – with its various stages – gives me but little satisfaction. I will be considering that in more detail later on. It has to be said, though, that the Council Presidency was certainly always trying hard.
What should we be visualising? Here we are with what I will call, for the sake of simplicity – for the official nomenclature is very confusing – the rest and driving times regulation and the control directive. What is the point of them? What do we need them for? At the present time – one may or may not find it regrettable, but it is in any case a fact – goods are largely transported by road. At the present time, social regulations are in fact in permanent decline, and some of that decline has been set down in black and white by the Commission itself. We have set ourselves a target, of halving the number of accidental deaths by 2010, and what that boils down to is that we want road safety to have greater prominence as a major issue. That means that these two directives must help to balance road safety, social provision and equality in competition against one another, something about which our various groups have very definitely divergent views, one stressing one thing and another putting the emphasis elsewhere.
The way the Committee voted did, however, show beyond any doubt that there is nevertheless a broad consensus among this House’s transport policy-makers as regards the rest and driving times regulation, which was adopted by two thirds of the votes, while the control directive received almost four fifths.
While all the parliamentary debates were going on, though, we were of course also stimulated by what we term the extra-parliamentary debates, strenuous and wide-ranging though some of these were, and it clearly follows that the European Trades Union Congress and the Road Hauliers’ Association necessarily have different views on the subject. I do, however, believe that their demands and aspirations can, in the final analysis, be united around a common objective, but differences of emphasis on what was excessive meant that opinions varied.
Let me start with the regulation on rest and driving times. What positive results have been achieved so far? A flexible week was proposed, and rejected. We brought the calendar week back; that has been agreed on. We have also, of course, agreed that this regulation is to be incorporated in the AETR Agreement. There was disagreement, though, as to how this is to be done, as to how much pressure we have to build up, for Parliament has stated quite unequivocally – and that, too, I see as absolutely necessary – that this regulation must be fundamental, and that all who travel on the European Union’s roads, no matter from which country they come, must comply with it, and with no delay whatsoever. That will help safety and, above all, fair competition.
As early as at first reading, and again now, we have been able to agree among ourselves, and I do of course hope that Wednesday’s vote will make that a matter of record. The driving time we have stipulated – 90 hours in two weeks, but no more than 56 hours in a week – is still a considerable one. By it we have guaranteed the flexibility that road transport needs. At the same time, though, we have ensured that, when considered over the space of two weeks, it can be regarded as an acceptable amount from the point of view of safety.
In response to the Commission proposal and also to the Council, we in this House have brought in definitions that the Council and the Commission have not themselves come up with. If we are to have a regulation on rest and driving times, we must at least say what driving time actually is, and so this House has made a great effort to make up for those things that are lacking in ways that the legislator itself could have done. I can understand how there can be different viewpoints where definitions are concerned. There is no mistaking the fact that Parliament came to an agreement on them. Those who neither want nor like the proposed definitions have the opportunity to suggest others. That is a course of action more appropriate to a parliament than simply rejecting the proposal and being unwilling to accept any.
Where rest periods are concerned, the majority in this House is of one mind; we want 12 hours. We do, though, very much want a degree of flexibility in the way these rest periods are observed, staggered and apportioned – I might add that that is what the drivers themselves say, and if you talk to their union, you will get that confirmed. It is also feasible. The Council did come up with a proposal on break times that I thought was a good one; although it was amended by the Committee, I regard the result as a workable variant. It makes it clear that you can indeed take different views on different points and nonetheless end up with a proper result on which you can all agree, but, all the same, we are still left with a number of problems that will not be so easy to resolve, and I will now list them for the sake of clarity.
It is cause for gratitude that this House has rightly, and by a substantial majority, endorsed the incorporation of vehicles under 3.5 tonnes within the scope of this directive; rightly, in our view, for this directive is not limited to categories of vehicles by weight, which, to some extent, the Council and the Commission wanted to tell us it was. Instead, it has a purpose, one to which all vehicles operating in this field must be subject. We have put forward a compromise proposal stating that we will allow an exemption within a radius of 60 km, which means that these vehicles can operate within this radius without a digital tachograph being fitted.
On the assumption that I have not misunderstood what was said in our debates with the Council, working time appears to be a major problem. It often happens in the haulage business that professional drivers not only drive the vehicle on the road, but also load and unload it, and also that, when they arrive at their destinations, they have to help with stevedoring. It follows that, if you give priority to road safety and social protection, you simply have to accept checks on these things too.
Having failed to get its regulation on the digital tachograph finished in time, the Council had originally incorporated these leftovers – as I like to call them – into the regulation on rest and driving times. Things do indeed sometimes take a fortunate turn, for I believe that the Council has an interest in bringing that too to a successful conclusion, and so Parliament has a good chance and is also in a strong position. Where the control directive is concerned, it is unfortunate that the Council, at first reading, rejected almost everything we proposed. It simply makes no sense at all. We have no use for a directive on driving times and rest periods if we do not wish to have any means whereby these may be checked up on. A distinction has to be drawn between road-side checks and on-site checks, as the different stages have to be checked in different ways. When checking on-site, though, working times can also be checked; it is possible to look through the sickness records and the leave sheets, thus seeing what else the drivers have been doing during the period in question.
None of that makes any sense if there is no common definition of what serious offences are. Such a definition is indispensable if we are to be able subsequently to analyse penalties in order eventually to equalise and harmonise them across the European Union, for it is not acceptable that something should be permitted in one Member State while being prohibited in another.
I would therefore like to call on the Council – which is not present, but will perhaps read this later on – to get a move on; we want this regulation and we want this directive, but not at any price. Our clear and unmistakeable message to the Council must be that Parliament will not stand for that. If the political will is there, we will agree. If the political will is not there, it is not from Parliament that it is absent – on the contrary, it is present there – but from the Council.
Mr President, Mr Markov, ladies and gentlemen, we are dealing here with two closely linked matters. The first concerns the rules governing the maximum number of hours behind the wheel for professional drivers and their minimum breaks and rest periods. The second lays down the rules for the implementation of social regulations relating to road transport activities.
I should like to remind you that the aim of these two proposals is to encourage fair competition between transport companies throughout the European Union and to improve road safety and the working conditions of professional drivers. The European harmonisation of social legislation in the realm of road transport is under way. This discussion of ours today, of course, relates to the European legislation on working hours in road transport which entered into force on 23 March. This new legislation guarantees that drivers operating in a country other than their own must comply with minimum European standards. There is now a need to supplement this legislation.
The application of harmonised social rules is imperative, not only for the internal market and road safety but also as a means of guaranteeing minimum social rights for workers in the road transport industries. The joint efforts of Parliament and the Council have not so far produced an agreement. I can assure you that the Commission is ready, and will remain ready, to play its role as facilitator and mediator between the two institutions.
Returning to the issue itself, let me emphasise that the rules currently in force were laid down twenty years ago. During that period, of course, we have seen road transport services being entirely opened to competition in the Community, not only for international operations but also for domestic transport. At the same time, the European Union has experienced several waves of enlargement, the most recent of which took place last year, and road transport has become the dominant mode of transport within the Union. Competition among road transporters is fierce, which induces operators to yield to the temptation to disregard basic social rules in order to safeguard their profit margins.
In an area where Europe is sometimes criticised for its lack of action in the social field, we must make every effort to resolve an issue of such deep concern to workers in the road transport industries.
In this context, I should like to remind you of the three main aims of the Commission when it formulated its proposal on driving times and rest periods for professional drivers. It is in the light of what has gone before that I shall indicate the position of the European Commission on the main elements of your report, Mr Markov, which I commend for its analytical clarity and relevance.
The first aim is to simplify the rules. Any attempt to reintroduce special provisions or manifold derogations and exemptions will not only make the rules highly complex but will also make them impossible to enforce. This is why we shall not be able why I personally, at the end of the day, am unable to accept any of the amendments that would make this instrument too complex and hence difficult to apply. The public image of Europe must be characterised by clarity, simplicity and accessibility. One obvious example is the amendment designed to permit a division of the daily rest period into four distinct parts. Regardless of the dubious benefits of such an arrangement in terms of road safety, it would encourage inspectors to focus only on the main daily rest period and ignore the others. This is why we are committed to simplification.
Then to the second aim, namely making the rules clearer for operators, drivers and inspectors. If we take the example of the proposal that all utility vehicles below 3.5 tonnes be included, this raises two questions: will every vehicle used for commercial purposes fall within the scope of the legislation? Will it mean compulsory fitting of tachographs to scooters used to deliver pizzas and to pick-ups? Is that even technically possible? I am well aware of Parliament’s concern to avoid abuses involving circumvention of the 3.5-tonne threshold, and I understand that concern. We must take care, however, to ensure that the rules are relatively clear, and we must never lose sight of the aim of effective enforcement.
Lastly, there is the need to update the rules in the light of developments in the road transport sector. Let me give you two examples. Firstly, speed limits for agricultural and forestry tractors have been standardised throughout the European Union. This harmonisation has been taken into account by your Parliament, and the Commission will support the relevant amendment. Secondly, we have to recognise that public services such as postal services and gas- and electricity-supply services have undergone considerable change. I no longer see any reason to exclude them. Those, then, are the three aims.
This brings me to the dates for the introduction of the digital tachograph. In the view of the Commission, the current deadlines of 5 May 2005 for Member States being able to issue driver cards and 5 August 2005 for the requirement that new vehicles be equipped with a digital tachograph should remain in place. There is no cogent reason for any additional delay. The manufacturers of tachographs and vehicle manufacturers have already made considerable investments. All of the Member States have committed themselves in the common position of the Council to the scheduled dates and are already establishing training courses for inspectors. If we were to extend the deadlines again, this would create the utmost uncertainty, both for the Member States and for the industries concerned. I must therefore plead at this stage for adhesion to the scheduled dates for the sake of greater legal certainty.
Let me move on now to enforcement. The Commission’s objective is to enhance the quality and intensity of the checking efforts on the part of the Member States. It has tried to develop a comprehensive verification system covering all Community social legislation in the field of road transport, including the verification of compliance with the rules governing working hours. It has encouraged action to enhance coordination between inspectorates, both within and between Member States. It has sought to develop a harmonised approach to penalties and a common definition of serious infringements.
It is in the light of these goals that I shall indicate the Commission’s response to the amendments proposed by the European Parliament, which seem on the whole to reflect the concerns of the Commission.
Firstly, there is enforcement of the rules on working hours. The Commission can only support the reintroduction of this element into the draft. The approach based on verification within undertakings for which you have opted seems to me to be a logical and effective approach.
Secondly, there is the common definition of several serious infringements. Yes, the Commission welcomes Parliament’s reintroduction of this provision into the draft, because we believe that a harmonised approach to verification requires a common definition of what constitutes a serious infringement.
Thirdly, there is the designation of a national supervisory authority. This body would be responsible for coordinating the checks conducted by Member States at both the national and the international level. This provision as formulated by Parliament is fully supported by the Commission. Such an authority would not dictate to the various national inspectorates but would reconcile their points of view. This would be an improvement on the Council’s common position, which provides for a national enforcement strategy and a national point of contact with the other Member States.
Then we come to the deadlines by which the frequency of checks is to be increased from 1% to 3% of working days. While we appreciate the aim pursued by Parliament and acknowledge that the Council’s approach suffers from a lack of ambition, the Commission calls for realism, preferring to ensure that all Member States are in a position to carry out the number of checks required by the directive and that checks meet the prescribed quality criteria. You see, ever since I took up my present office, it has been my constant concern to ensure that our decisions can be effectively enforced, and it is for this reason that, while acknowledging the benefits of progressive stringency, we prefer to be certain that we shall at least achieve our goal.
My last point concerns roadside checks. Here the Commission urges caution; the list of data to be collected by inspectors from drivers should not be too extensive. Such stringent checks are liable to be counterproductive, because they will be difficult to conduct in roadside conditions.
That, Mr President, is what I wished to add to the rapporteur’s presentation. My services will, of course, transmit the Commission’s detailed position on each of the tabled amendments.(1) I shall now listen attentively to the debate, and I shall remain at the disposal of the House for any questions that might arise. This is an important matter, and I thank all the Members here today who wish to contribute to this major project.
. – Mr President, Commissioner, ladies and gentlemen, speaking on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, I, too, would like to thank Mr Markov for his cooperation and also for the willingness to listen that he demonstrated in discussions that were certainly not always straightforward and in dealing with an over-abundance of amendments.
Members of the Committee on Transport and Tourism were united in aiming for regulations that would improve both road safety and drivers’ quality of life, regulations that would be not only correct but also practical and capable of being monitored. Differences of opinion may well have arisen over this or that point of detail.
The Committee also raised the fundamental question of whether a new directive is actually needed at all. It is, in any case, clear that it is not acceptable that those hauliers that do not comply with the minimum standards should be getting an ever-larger share of the market. This is something on which I think all groups in this House were agreed. There may be doubt about whether this aim can be achieved by way of more comprehensive legislation, but one thing is clear – and that brings me back to something on which we are all agreed – that monitoring was and remains the most important thing.
The directive can be as good as you like in black and white, but that alone will not achieve very much; what is needed – and here I am appealing directly to the Council – is regular checks and harmonised penalties. You can imagine what we will end up with if people can choose, from among various countries, one whose penal arrangements are ideal from their point of view. That is something we are eminently familiar with, particularly in the border region from which I come.
We had over 240 amendments to deal with, and some 60 of them are left, along with an additional 16 of them. The Committee on Transport and Tourism has done a good job. I do not, of course, want to discuss all the amendments right now, but I would like to stress that our proposed date for the digital tachograph is intended to achieve legal certainty with what we regard as greater stability than what might otherwise come to pass if we were perhaps, in September, October or November, to adopt a directive that ought to have been applied in August of the same year. It therefore appears to me that the proposed date of 2006/2007 makes the legal basis rather more secure, and so we have to be able to debate this date and send a clear message to the world at large.
The ‘three and a half tonne question’ was a major issue. We regard this as a safety issue, but we also do not want what are popularly called ‘sprinters’ to interfere with mobility in urban areas. This led some of us to believe that a limit of three and a half tonnes was something we could in any case work with. Another consideration is that it would not distort competition.
Among other things, we were aiming at flexibility, and what has been proposed today by way of daily rest periods and ways of regulating them, are, I think, capable of being more readily monitored than what the Council proposed. The figures are quite straightforward: 4.5 hours on the road and three breaks of quarter of an hour each, to be taken at times of the driver’s choosing. That is just an example of what we were trying to achieve.
We too have tried to be flexible, and we hope that the Council and the Commission, when they look at these amendments, will be able to follow Parliament’s thinking.
.  Mr President, I wish to express my warm thanks to the rapporteur, Mr Markov, who has already led us through the negotiations in a very constructive way. It is, actually, all very straightforward, Commissioner: drivers who have had a good night’s sleep are very good for safety on the roads, whilst exhausted drivers are a safety risk, or, to put it very simply, excessive tiredness is fatal. It is, then, for the sake of the drivers, of road safety and of competitiveness that we need proper driving times and rest periods that are capable of being monitored. Otherwise, the whole thing makes no sense.
We are agreed, then, that we need rest periods totalling 12 hours a day, of which 9 are to be taken in one go. It must be possible to check records covering the past 28 days in roadside checks. In any one week, drivers must not spend more than 56 hours at the wheel, and in a fortnight, they must stop after 90. We also need a realistic date for digital tachographs. The Regulation must also include a new category covering light commercial vehicles under 3.5 tonnes. Let me add, Commissioner, that we are not talking here about the delivery of pizzas, for a pizza, if it is transported – as the Committee on Transport and Tourism has suggested – for over 60 kilometres, will be cold and inedible! So we are not talking here about pizza delivery drivers, but about light commercial vehicles, which, at present, are allowed to do anything they like, including travelling at extremely high speeds, seven days a week, twenty-four hours a day, with no ban on driving on Sundays or at night, and without being checked up on – the consequence of which is an increasing number of accidents.
The only figures I can quote are the German ones: between 1991 and 2001, accidents involving small vans and resulting in personal injury rose by 103%. In Germany in 2001, accidents caused by the drivers of small vans resulted in the deaths of 206 road users (an increase of 44% over 1991), serious injury to 2 548 road users (an increase of 66%) and minor injuries to 13 939. Figures provided by the road traffic police seem to indicate over-tiredness as one of the most frequent causes of such accidents, as a relatively large number of accidents involving light commercial vehicles happen in the evening or at night. The Council must stop pleading ignorance of the problem, come back down to earth and face reality.
Let me repeat that this is not about the 60-kilometre radius, or about the post and service industries. Good rules and regulations are needed to deal with this problem. If it is accepted, in principle, that over-tiredness kills and injures, then responsible rules are needed. That is what the Committee wanted, and I hope that the Commission will, sooner or later, be able to come round to its way of thinking.
Mr President, we in the Group of the Alliance of Liberals and Democrats for Europe attach a lot of importance to obtaining more effective control and enforcement of the rules on driving time and rest periods. We do not, however, think that there is any point in changing the provisions as such if this leads not to better rules but only to rules that are complex in a new way, for the regulation of driving time and rest periods is complicated, and must perhaps in the nature of things be so. It is complicated because we have to find a suitable balance between, on the one hand, being able effectively to monitor compliance with the rules with a view to road safety and, on the other hand, the needs of the transport sector and of drivers being able to organise their work in a reasonably flexible way.
I, for my part, must sincerely thank the rapporteur, Mr Markov for the splendid and comprehensive overview he has taken of this complicated material. There are, however, a number of points on which my group disagrees with some of the conclusions contained in the report resulting from the vote in the Committee on Transport and Tourism. These include applying the rules on driving time and rest periods to vehicles under 3.5 tonnes. In our view, this would make transport unnecessarily more expensive without contributing to road safety to a degree that justified the large costs involved in this proposal. It would also be quite difficult for the police to know right away whether an ordinary van was being driven for a firm that needed to have a tachograph installed in it. The proposal to include vehicles under 3.5 tonnes would therefore make monitoring very difficult. It is proposed to exclude from the directive vehicles used in connection with a long list of public supply services, such as sewerage, electricity, water, gas etc. Whether or not this proposal makes sense is questionable, but, if it is to be implemented, the exemption should, it has to be said, apply equally in the case of a private company commissioned by the public sector to carry out a task, for example under licence or following an invitation for tenders.
With regard to long-distance drivers, we also think it right and important for the weekly rest period to be organised more flexibly than the Council has proposed. This applies to the placing of reduced weekly rest periods and the compensatory rest periods. We have therefore tabled an amendment on this subject.
The results of the votes in the committee were very close in a number of areas, and it is therefore exciting to see the committee here in plenary where we need to have the qualified majority mobilised. Subsequently, the issue will be one of whether we can reach a conciliation with the Council. The ALDE Group would like us to arrive at a situation in which an uninterrupted period of rest of 11 hours is obtained, but we do not, however, think that the Council is right in thinking that the interrupted rest period needs only to be three plus nine hours. That is too inflexible and shows signs of too much weight having been given to ease of supervision as a consideration. The Council adheres, of course, to the view that tachographs should be installed from this year but, as matters now stand regarding adoption of the directive and the ability to install the tachographs at the present time, it seems a bit over the top to insist on this date, and we in the ALDE Group are able to support a postponement.
I very much hope that, in the conciliation procedure, we shall find a solution regarding this directive that both meets the need for more effective monitoring and, at the same time, ensures that drivers have sufficient flexibility.
. – Mr President, Commissioner, ladies and gentlemen, the directives we are debating today are of key importance in three respects, namely with regard to the regulations in force throughout Europe that provide social protection for employees, with regard to road safety and with regard to competition. I hope that the decision Parliament makes during the vote on Wednesday will be the right one, and that Members vote in favour of humane working conditions, road safety and fair competition – not only between the individual businesses that use the roads, but also between the various modes of transport.
Over recent years the situation in this sector has gone from bad to worse; we are witnessing social dumping of epic proportions, above all in the case of long-distance lorry drivers, not to mention coach drivers. We are faced with the fact, demonstrated by monitoring, that people are working for 38 hours without a break. No one can possibly drive for this long without using caffeine or other substances, some of which may well be illegal. It is patently obvious that this poses a risk to road safety, and the Council cannot fail to realise that this risk is presented not only by 40-tonne lorries, but also by small lorries known as ‘sprinters’ that are travelling long distances.
The latest findings unfortunately show that the risk to road safety from such vehicles has risen exponentially, and it is obvious that these figures do not relate only to Germany. The drivers of these vehicles are under particular pressure, as a great many of them deliver Internet orders and what are known as just-in-time services. This naturally means that they are under a great deal of pressure, and measures must be taken at EU level to protect them, just as measures must be taken to protect other road users from tired drivers.
I am sure that no one here will have forgotten the tragic tunnel disasters, the cause of which has been attributed to driver fatigue. This was only the tip of the iceberg, however, as we hear – time and time again, unfortunately – of accidents caused by tiredness at the wheel. It is a regrettable fact that the Council is quite clearly on the wrong side of the fence on this matter. I am sorry to have to be so blunt, but on occasions one could be forgiven for thinking that the Council was an ambassador for the black sheep among Europe’s business road users. In my opinion, it would be a real shame if this were to be the case.
I would ask you to support our position, in so doing acting in the interests of road safety, increasing Europe’s social credibility and making it possible for more frequent checks to be carried out in high-risk areas, where the demands we make of road safety are higher. We should let the whole world know that the European Parliament is the social conscience of the European Union.
. Mr President, this directive is causing alarm amongst hauliers in the UK. Drivers say that they will lose GBP 80 per week. The industry says that it will cost GBP 1 billion a year and cause a shortfall of 65 000 drivers, ramping up prices and knocking UK trade. The UK Government tells us it does not provide a UK view because it was felt to be ‘inappropriate’ given that the UK would be holding the presidency of the Council.
Is this what we expect from the modern Labour Party, which rolls over to be tickled on the issues vital to the UK and all because it wants to suck up to the EU and look presidential? So heaven help our truckers! Does Labour represent them any more? ‘Inappropriate’ to give a UK view? Tell British truckers and businesses, because they will bear the cost.
This report comes from the German perspective at the centre of Europe, ideally placed no matter which way they drive. However, a lorry from Birmingham takes much longer to reach the target. These proposals will cripple British ability to compete in Europe. EU supporters say it is all about road safety, but the EU is really all about money, power and control. These proposals will put a lucrative spy beaming up to Galileo in every trucker’s cab. Private vehicles will possibly be next. Look out truckers, because Big Barrot is watching you. So shout to him and say: ‘This will take my truck off the road!’ or, in short, ‘Truck off!’.
Mr President, Commissioner, first of all I would like to thank Mr Markov for the work that has been done and the compromises that have been found in several problematical areas. Likewise, I would also like to thank you, Commissioner, for your thorough commentary.
The social rights of employees, safe road travel and corporate interests – those are the main aspects which this proposal has dealt with. I do not think, however, that the Committee on Transport and Tourism’s version is now balanced in all these aspects. We know that the new European Union Member States are also, unfortunately, peripheral states, and therefore they are already less competitive in objective terms in the business of road haulage, since they are located far from the most concentrated areas of the market. Unfortunately, the draft contains proposals which further adversely affect opportunities for these road hauliers, such as the extension of the compulsory daily rest period or even the cumulation of such periods; also, the opportunity for drivers to take reduced weekly rest periods outside the depot is being withdrawn and there is a proposal prohibiting the payment of a bonus to hauliers for distance covered even if this does not pose a threat to traffic safety. All these proposals, in my opinion, are designed not to combat so-called ‘wage dumping’, as it is expressed in the justification, or ‘social dumping’, as it is currently known, carried out by businessmen in the new Member States, but in fact in order to preserve the existing division of the market. These concerns regarding drivers’ wages and social protection may lead to drivers from the new Member States avoiding wage dumping overall, because, if they become unemployed, they will not receive any pay at all. Article 11 of the directive currently also lays down a guarantee for participants in a collective agreement between social partners already in force. Builders in Latvia and a few other new Member States, and perhaps now also hauliers, know how ‘easy’ it is to operate in such a situation, if we do not try to balance out interests when we vote for this legislation. I am also not convinced that extending the scope of this legislation to vehicles with a weight under three and a half tonnes if these are operating within a radius exceeding 60 kilometres will help to attain social objectives and traffic safety objectives. This puts an extra financial and technical burden on those vehicles which, according to the statistics, are not the most dangerous. In addition, it will create a reason for express companies to enter into agreements with self-employed drivers, which in turn will worsen social protection for these people and will in fact have only adverse consequences for safety on the roads, too.
Mr President, Mr Vice-President of the Commission, I should first like to pick up on a comment you made towards the end of your speech. There needs to be a sensible number of checks, as any legislation is futile and ineffective if its implementation is not monitored. We should therefore join forces to persuade the Council to accept the proposals contained in the Markov reports, and to ensure that a sufficient number of checks are carried out. To put it quite bluntly, our task must be to protect lorry drivers from their own managers, as it would appear that some are being forced, either directly or indirectly, to drive for excessively long periods of time. This means that they pose a danger both to themselves and to everyone else.
At the same time, however, the rules need to be realistic and based on common sense. I believe the Commissioner’s out-of-hand rejection of some of the proposals contained in the Markov report was somewhat over-hasty. Our proposals are a great deal more sensible and easier to implement, in particular those relating to rules on breaks and daily rest periods. These proposals should therefore be backed.
I do, however, share your views on the issue of lorries weighing less than 3.5 tonnes. I agree with Mr Piecyk that they too pose a risk, but we must not forget the bureaucracy and costs that would be involved if the rules on tachographs and suchlike were also to apply to these types of commercial vehicle. We should go back to the drawing board on this matter, and we must face facts, Commissioner; your average local milk float, circus caravan or tractor really has no need for a tachograph. You said that we should avoid having too many derogations, yet the derogations we have proposed are based on nothing but a desire to be realistic and to apply common sense.
The conciliation procedure for the legislation on tachographs will be brought to a close sometime this autumn, and there would be little point in having a regulation that cannot be applied. Based on my close contacts with industry, it is my personal belief that it is unrealistic to expect all freight forwarders to be able to install tachographs by August of this year, even if certain manufacturers are claiming that they could provide them. I would therefore ask you to go along with our proposals and to set a sensible deadline.
Mr President, I wish to begin by explaining to the House that in his opening remarks my fellow countryman, Mr Nattrass, was confusing the application of the Working Time Directive to the transport industry with this directive. As for the rest of his rantings, they were as incomprehensible to me as they were to everybody else, and I notice that he has not bothered to stay for the rest of the debate.
I welcome this directive because, as the Commissioner said, the current proposals are 20 years old. A lot has changed in that time: the abolition of frontiers, the single customs document and better roads, which means you can now drive for long periods of time without any natural interruption. We have an EU of 25 Member States, covering 1.5 million square miles of territory. Therefore it is vital for road safety to have a consistent set of rules across the European Union. It is currently possible to drive for up to 8 hours and 59 minutes with only a 15-minute break. That is unacceptable: tiredness kills, and failing to modernise these proposals would be irresponsible.
However, it is important that the legislation be workable and enforceable, not only simply, but also consistently across the EU. Therefore, I welcome Parliament’s proposals to require new vehicles to be fitted with digital tachographs at least from 2006. The Commission is wrong to insist stubbornly on its position, given that only two out of the three potential tachograph suppliers are able to test pre-production models at the moment and are not able to go into full production.
It is important that the break periods be simple and easy to understand and that a degree in mathematics is not required to apply them! It is also important to have derogation for essential services delivered in the interests of the public, no matter the nature of the body that delivers those services.
I welcome the committee’s proposals on bus and coach services, provided that we can differentiate between the leisure industry and the express-coach industry.
However, I still remain to be convinced that certain proposals can be enforced and understood. I recognise the problems with the express-vehicle industry but I am not sure how these proposals can be enforced. I do not think retrofitting digital tachographs is feasible at a cost that most people could afford. I also question whether it would be possible to scrutinise the application of the Working Time Directive in this directive, given that most of the records would be held back at base and not in the lorry concerned.
Mr President, road transport has become a mess of an industry which genuinely needs tidying up. At present, the law of the jungle prevails. Drivers’ crude working conditions have been discussed, as have the consequences for road safety. Tired drivers in large lorries are disastrous for road safety. Quite apart from this, however, the conditions of competition are completely awry. Transport by rail or sea, which is far better in terms both of the environment and safety, has no chance, of course, in relation to road transport, which is far too cheap. We are in favour of fair competition, and road hauliers should of course pay the real price for decent transport and not simply pass all the consequences of their activities onto society. Those who are opposed to better regulation and tighter controls have become vociferous mouthpieces for the most brutal part of the transport sector. With fair pricing through sensible regulation and firm controls, there are also better chances of other forms of transport that are safe and environmentally friendly being able to develop. That is the form of competition we want to see in Europe. It must be the best form of transport that is able to carry the day, not the most brazen or the most ruthless.
Mr President, as I said when this regulation first came before this House, the concept of this proposal is in my view impractical, untenable and unenforceable. That is why, with the help of some of my colleagues from across the political spectrum, I have submitted an amendment to have this proposal rejected in its entirety.
I would like to focus my contribution to this debate on the very essence of what the proposal means to people in my constituency, which I am sure is mirrored across the whole of the European Union. At present bus services in rural areas, where many people are elderly and rely on public transport, are run by small and medium-sized companies, which the EU claims to be the backbone of the economy. Yet legislation like this will cripple their very existence. Proposals for rest hours will mean increased cost to the consumer and industry alike, reduced services and, in some cases, no service at all.
In the commercial sector, just-in-time delivery systems, the backbone of modern-day supply for industry, will be jeopardised. This again will mean increased cost to the consumer and industry alike. In the UK alone it is estimated that the cost of this regulation and the working time directive together will be over GBP 1 billion, and that is not my figure, it is the industry’s.
The argument of road safety used by many does not wash from my point of view. We must stop claiming that over-regulation means safer roads. The UK, with less regulation, probably has the safest roads in Europe. This proposal has little to do with road safety, and more to do with an ingrained anti-road agenda from the European Commission.
By their very nature, British Conservatives oppose such restrictive legislation being piled on business and the consumer, and we are not alone. This proposal takes no account of the need for flexibility in key areas of the transport sector, pays scant regard to the consumer and is contemptuous of the need for Europe’s industry to remain competitive. I therefore have no hesitation in urging this House to support our key amendment to reject the proposal in its entirety.
Mr President, Mr Vice-President of the Commission, I too should like to make use of the short time available to me to thank the rapporteur for his professional and competent work. I agree with the Commissioner when he says that this is an extremely important report. If the proposals it contains are implemented, it is safe to assume that they will bring about a number of improvements, not only with regard to the situation on Europe’s roads in terms of social policy and labour law, but also, and quite definitely, with regard to road safety.
In order for these two goals to be achieved, however, the following four key principles must be observed. The working week must not be any longer than the proposed 56 hours, the rules must also cover express delivery and courier services, digital recording devices must be introduced without delay and wage dumping, which is often to blame for the dangerous situations we have seen, must be outlawed.
On Wednesday this House will make a choice between increased safety and higher social standards on the one hand, and greater profits for a select few on the other. To my mind, it is clear enough which way we should vote.
Mr President, as part of the Lisbon Agenda, this House seeks to do away with unnecessary rules, to bring about greater flexibility, and to reduce bureaucracy. That does mean, though, that I am dissatisfied with the position adopted by the Committee on Transport and Tourism in respect of the Regulation on driving times and rest periods. Road safety requires that driving times and rest periods be enforced more effectively, but a good number of proposed changes go well beyond that and cannot be implemented. Some Members have already mentioned the compulsory installation of the digital tachograph under the 3.5 tonne mark. That is, of course, unworkable in practice. Equally, it is not viable to install digital tachographs in existing vehicles, because this is often technically impossible, and therefore also undesirable.
Thirdly, things have to become more practical and the administrative burden must be cut back. Eleven hours of sleep at night, instead of twelve, is more than enough. That is also the Council’s view, and I hope that Parliament adopts the same view by rejecting the first part of Amendment 62. Road checks up to 28 days do not benefit road safety and also lead to unnecessary bureaucracy. The Council proposal is better in this respect too, and I therefore hope that Mr Markov will be somewhat more obliging towards the Council in those areas.
Finally, if we want safer transport, we have to encourage, rather than discourage, the doubling of crew in long-distance transport. In the run-up to the plenary vote, I should like to urge you to reject the proposal on the said points, because those measures unnecessarily push up the costs for what are often small businesses. If the outcome of the vote in the plenary meeting is not considerably better than in the Committee on Transport and Tourism, it may be wise to fall back on existing legislation.
Mr President, if we wish to bring about genuine change in the current situation on Europe’s roads, we need to create, for the various modes of transport, the level playing field to which reference is repeatedly made, yet which has remained, to date, little more than a catchphrase. Today’s two draft reports, on social legislation relating to road transport and on the monitoring of its implementation, will play a key role in this regard. If we were to succeed in using European legislation to ensure that practices relating to driving and rest periods, which are often nothing short of scandalous, are conducted in a more orderly fashion, this would inevitably mean that the costs of employing people to work on the roads and on the railways would become more comparable, and that would be quite something.
Yet our aim is not and must not be to content ourselves with laws that exist only on paper. Compliance with this legislation must be monitored, and such monitoring must be made possible. The second of these two concerns can be addressed by means of digital tachographs that are less vulnerable to tampering, yet what will then be needed is for the national police forces to monitor these devices by means of systematic road-side checks. It will also be necessary to ensure compliance with driving and rest periods.
Important as it is to ensure that framework regulations relating to driving times in road and rail transport are brought into line, the two Markov reports pursue a further goal, namely road safety. Far too many accidents are caused by tired drivers, and measures must be taken to curb this problem. An out-of-control 40-tonne lorry is a dangerous weapon, and moving bombs of this kind must not be tolerated. The Member States must put in place effective checks to remedy this dangerous situation.
In this context, I am particularly concerned to see that the Presidency, or at least its ministers, is not present at today’s debate, even though it acts as the representative of the Member States. It may well be the case that Luxembourg has imposed mandatory rest periods for ministers, yet I am more inclined to think that the problem lies elsewhere. Debates in this House on legislative texts are being held at ever-later hours, and we would do well to break this habit. Perhaps the Council would then be present at debates such as the one we are holding today.
Thank you very much, Mr Rack. The Presidency entirely shares your concerns about the night sittings.
Mr de Grandes has the floor.
Mr President, Commissioner, ladies and gentlemen. The new reality of Europe has a very particular effect in territories such as Spain and others, which have become peripheral given the locations of the main European markets. For these peripheral countries, the need for longer journeys is much more probable than for the central countries, which are closer to the centres of production and consumption.
In order to try to relieve this situation, we believe it would be fair to establish flexibility formulae, in order to prevent adverse geography from progressively diminishing the competitiveness of transport in the Union.
In a situation such as this, legislative zeal leads to excesses, and rather than harmonisation, rigid rules can create an imbalance in the conditions faced by drivers from the peripheral States.
The obligation to take a further rest period after six consecutive driving periods means that long-distance drivers often cannot return to their places of origin and that they therefore have to take their weekly rests during the journey.
This is truly worthy of condemnation since the rest conditions often far from match those we might consider necessary for maintaining a reasonable quality of life: remaining confined and isolated in the rest area of a motorway, without accommodation or appropriate sanitary conditions, in a faraway country and, furthermore, with no possibility of leaving the vehicle out of fear of robbery. This situation is all the more horrendous given that, in theory, it is claimed that these measures are intended to guarantee adequate rest conditions.
The concept of ‘long distance’ has been taken up in other sectors, such as deep-sea fishing. Furthermore, in the field of transport, French legislation distinguishes between short-distance and long-distance drivers. It is essential that we distinguish between each of these cases in order not to penalise long-distance drivers nor the legitimate interests of the peripheral countries.
Mr President, the President of the Commission, Mr Barroso, has assured us on a number of occasions, speaking both before this House and elsewhere, that he aims to reduce the number of EU regulations by as much as 25%, as there are a great many such regulations and a large number of them are unnecessary. The Members of this House have always applauded such statements, as many of us are aware that we are faced with EU legislation that is developing imperialistic tendencies and attempting to regulate everything under the sun. Yet the irony is that whenever the relevant specialist committees, for example the Committee on Transport and Tourism, are presented with individual drafts, those very same Members unfailingly fall back into the regulatory rut by voting to increase the number of regulations for which there is no rational justification. The regulation we are currently debating, on the harmonisation of social legislation, is a clear example of this way of thinking and acting, and there are a number of points I should like to make in this regard. Firstly, I believe that there is no justification for the fact that no differentiation whatsoever has been made between aspects of road traffic legislation and of employment legislation. Different types of legislation are not mixed up in this way in other areas of public life, yet in this case no distinction has been made between employment legislation and other legislation. Secondly, the principle of subsidiarity has been grossly violated. Thirdly, and this is a crucial point, the regulations provide for an entire system of checks which amounts to nothing more than bloated machinery, and which will be practically impossible to implement. The Members of this House have made it quite clear that it would be enormously difficult to put such a system into practice. Fourthly, the level of detail in the regulations, in particular with regard to work and rest periods and how they are to be divided up and separated, is a terrifying vision of bureaucracy that leaves almost no room for manoeuvre. Given all these factors, I believe that this is exactly the kind of regulation the European Union could manage very well without. It is a perfect example of the 25% of regulations referred to by Mr Barroso.
Mr President, ladies and gentlemen, I would like to start by saying that I have listened carefully to your various speeches. I do not need to stress, Mr Markov - and some of you have emphasised this - that we do not want to legislate just for the sake of it. This is about road safety. There are still large numbers of deaths on the roads throughout Europe, and we must be very aware of that. We also need fair competition among hauliers, and we need to consider those hauliers and their working life. I am among those who believe that, when a job is performed in accordance with a certain number of rules, this also enables the worker to give his best and often to be more efficient.
First of all, I would like to return to a general idea shared, I think, by many of you: that it is not enough to define rights, but that we must also create the conditions within which these rights can be exercised. In other words, we must pay great attention to the enforceability of the rules. The rules need to be enforceable, because they must be enforced. That is very important.
Our discussion has focused in particular on two subjects: vehicles weighing less than 3.5 tonnes. The Commission is prepared to examine this issue in depth. If you wish, I will suggest that we include a clause to see how we can respond, if need be, to any needs it may seem necessary to meet. I believe that, in this field, we need to act intelligently and pragmatically. If we need to go further, Mr Markov, I am not saying no , but we do need to see the scope of these rules.
I have listened with attention to some of you, in particular authors of amendments such as Mr Grosch and Mr Jarzembowski, regarding the problem of tachographs. It is a problem that may give rise to debate, I realise, but I would like to give you some specific details that may help you to understand better why the Commission remains very keen for this system to be implemented rapidly.
I would remind you that Article 2 of Regulation No 2135/98, which introduces the digital tachograph, specifies that vehicles put into service for the first time more than two years after the publication of the technical specifications will have to be fitted with digital tachographs. The technical specifications were published on 5 August 2002, and the date for entry into force was set, in the normal way, at 5 August 2004.
As digital tachograph manufacturers were unable to supply the equipment in time, however, my predecessor, Mrs de Palacio, quite rightly introduced a moratorium laying down transitional measures for the Member States and delaying the compulsory installation of digital tachographs in new lorries until 5 August 2005. The Council insisted on confirming this date in the legal text on driving time and rest periods.
To the Commission, the date of 5 August 2005 already represents a delay of a year compared to the planned deadline. I think we need, and I am saying this in all sincerity, to send a clear signal to the industry and to the Member States. That is why we want to reach, as far as possible, rapid agreement on the draft directive and regulation before you today.
On the technical level - because we need to ensure that everything is ready in this regard too - I would like to remind you of certain facts. Type-approval certificates for digital tachographs were granted to ACTIA in June 2004, to VDO Siemens in October 2004 and to several card manufacturers. A card security system has been set up by the Commission’s Joint Research Centre. TACHOnet, a system that makes it possible to ensure that each driver has only one driver card, has been in operation since August 2004.
All the main vehicle manufacturers have started to test the digital tachograph in their vehicles and may be ready before the introduction deadline of August 2005. A tachograph manufacturer whom I myself met told me that he was able to supply the required number of tachographs to vehicle manufacturers between now and May 2005. Training programmes are currently being drawn up for drivers and transport operators, and the Member States are cooperating to provide similar courses for their enforcement personnel.
I would add, and I would like to stress this point somewhat, that, if we agree to a delay in the introduction of digital tachographs, we leave ourselves open to legal action from those in the relevant professions who are ready. As for catalytic converters, it is true that there was not yet any final legal decision, but they were nevertheless put in place as soon as industry supplied them. In my opinion, there are times when the European Union must take the lead.
I am very concerned to be realistic and to respect our industries, but I sincerely believe that another delay would not be good for anyone. That is why I have been listening very carefully to your comments on this point. That is what I wanted to say, Mr President. I would like to thank Parliament and I am reminded again of how advantageous it is to be able to have a dialogue between the Council and Parliament. This, it seems to me, is how we will end up with balanced and enforceable legislation.
Annex - Commission’s position
The Commission can accept Amendments 1, 3, 4, 5, 6, 8, 9, 10, 14, 20, 21, 22, 23, 24, 25, 26, 29, 32, 36, 37 and 40.
The Commission can accept Amendments 2 and 35, subject to editorial amendments.
The Commission can, in principle, accept Amendments 27 and 31.
The Commission can accept Amendments 15, 17 and 19 in part.
The Commission cannot accept Amendments 7, 11, 12, 13, 16, 18, 28, 30, 33, 34, 38, 39, 41 and 43.
The Commission can accept Amendments 14, 33 and 76.
The Commission can accept Amendments 1, 7 and 26, subject to editorial amendments.
The Commission can, in principle, accept Amendments 3, 5, 9, 10, 15, 22, 27, 38 and 43.
The Commission can accept Amendment 45 in part.
The Commission cannot accept Amendments 2, 4, 6, 8, 11, 12, 13, 16, 17, 18, 19, 20, 21, 23, 24, 25, 28, 29, 30, 31, 32, 34, 35, 36, 37, 39, 40, 41, 42, 44, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74 and 75.
Thank you very much, Commissioner. That concludes the debate on this item. The vote will take place on Wednesday.
The next item is the debate on the report by Mr Navarro (A6-0055/2005) on short sea shipping.
Mr President, ladies and gentlemen, first of all I would like to congratulate Mr Navarro on his excellent report.
I think, and the Committee on Transport and Tourism’s report bears this out, that short sea shipping is an issue on which there is broad agreement between Parliament, the Member States and the Commission. We all know that short sea shipping is an excellent method of transport that, even so, could be developed further. It is the only method of transport, other than rail, able to confront the growth in road transport. It is therefore necessary to increase funding to the short sea shipping industry.
I would like to draw attention to certain key aspects of your report, Mr Navarro. We certainly do need an integrated approach if we are going to make short sea shipping a real door-to-door solution. The new definition set out in the recitals to the report could inspire this integration and contribute to it. The intermodal dimension of this new definition could be used to supplement the modal definition set out in 1999 and commonly accepted across Europe.
Furthermore, a great deal of work has been done to overcome the obstacles that prevent the growth of short sea shipping. I would like to mention the Directive on the standard IMO-FAL forms for ships arriving in and departing from ports, based on the International Maritime Organisation’s Convention on Facilitation of International Maritime Traffic. This directive means that the number of different forms in force in Europe has fallen from more than 50 to just five.
The Commission has also raised the issue of customs several times. The current move towards a one-stop shop for administrative formalities and electronic communications will further facilitate short sea shipping. The efficiency of ports is, of course, crucial for short sea shipping, and the adoption of a new proposal for a directive on access to the market of port services should help us, although I have taken note of Parliament’s concern to pay careful attention to the way in which we finalise this text.
One effective way of promoting the intermodal image of short sea shipping lies in the business-oriented work of short sea promotion centres. These national centres are running a campaign promoting this mode of transport, a campaign which is of course neutral in commercial terms. There are currently 17 of these centres operating within Europe to pass on our policies, and Mr Navarro was quite right to draw attention to all these efforts.
The motorways of the sea are a special form – I would call them a brand – of short sea shipping. They combine higher quality with an increase in quantity. By linking ports forming part of trans-European transport networks, they will be able to bypass land bottlenecks and improve cohesion. I would like to pay particular attention to this initiative so that the legal text can become a reality and be applied.
The Marco Polo programme, and in particular the future Marco Polo II programme, will have a crucial part to play in implementing the motorways of the sea and will be able to provide additional financial resources to eligible projects. Considerable efforts are currently being made to make short sea shipping a success. Nevertheless, we will have to redouble our efforts to achieve better results in the future.
That is why I would like to thank Parliament and the rapporteur for the work they have done. I am convinced that, together, we will continue to make sure that short sea shipping can grow. I am sure that it will bring a great deal to the whole freight transport policy, which remains an essential part of our great single European market.
I therefore thank you, Mr Navarro, and I am now keen, Mr President, to hear the comments that will follow the report.
Mr President, Commissioner, ladies and gentlemen, I am a newly elected Member of this Parliament, and this own-initiative report is therefore my first report as an MEP.
Before setting out the main points, I would like to thank the Committee on Transport and Tourism, and my political group, the PSE, for giving me the task of working on the very important subject of short sea shipping and motorways of the sea. I would particularly like to thank the administrators of the European Parliament, Mr Darmis and Mr Préat, and my parliamentary assistants, Mr Caballé and Mr Polack. They have supported me throughout the process of consultation, analysis and drafting leading to this report. Finally, I would like to express my thanks to the services of the Commission’s Energy and Transport DG and to the main professional players working in the sectors concerned, in particular the ship-owners, logistics experts and ports that played an active role in our consultations.
I would like to take this opportunity to express my surprise at the lack of human and financial resources available to MEPs for investigations. The European Parliament, with the continual growth of its budgetary and legislative powers, has become the voice of the citizens within the European Union. I was therefore surprised to discover that an MEP, as a rapporteur, cannot organise observation missions financed by the European Parliament other than the official missions of the parliamentary committees, which take place only once or twice a year. As you know, the devil is in the detail and, if the European Parliament is going to be effective in its supervisory role, it will in future need to benefit from increased levels of in-house expertise, in particular so that the independence and impartiality of its Members can be guaranteed.
First of all, let me remind you of the context surrounding the issue of the development of maritime transport in Europe. In its White Paper on European transport policy for 2010, published in 2001, the European Commission highlighted the important role to be played by short sea shipping in reducing greenhouse gas emissions and stressed the need to simplify the regulatory framework. It introduced the concept of motorways of the sea, pointing to the need to promote mass rapid maritime transport links providing a way around the bottlenecks posed, for example, by the Alps and Pyrenees. The European Parliament supported these proposals for short sea shipping in its report on the White Paper, adopted on 2 January 2003. The rapporteur for that report was Mr Izquierdo Collado. The Commission’s most recent communication, which was published in 2004 and which we discussed, is primarily a mid-term document; its aim is to review the situation in short sea shipping, the obstacles it encounters and the actions taken to resolve them.
The intention of my report is firstly to provide you with an overview of short sea shipping in Europe. I would like to draw your attention to two main facts. Firstly, short sea shipping’s share of all intra-European transport rose by 25% between 1995 and 2002 and now accounts for 40% of all goods transported within Europe, as against 45% for road transport. Secondly, recent data regarding the environmental impact of short sea shipping show that it has a much smaller negative impact than road transport.
The conclusion to be drawn from this overview is clear. Our task is to promote short sea shipping, in order to reconcile protection of the environment, quality of life and economic growth. However, there are a number of obstacles to the growth of short sea shipping. I do not want exhaustively to list here all the obstacles that I stressed in my report, but I would like to point out to you two main issues. Firstly, this report stresses the lack of a real interventionist policy aimed at attracting and guiding the major road transport organisers and operators to short sea shipping.
Secondly, our meetings with managers within the sector have convinced us of the urgent need to set up clear, effective, adequate funding mechanisms for the actions that need to be taken. The various existing sources of funding should enable optimum complementarity, making it possible to launch durable new lines.
In view of these obstacles, my report lays particular emphasis on the need to settle the issue of the standardisation of intermodal loading units and to facilitate the integration of short sea shipping into the supply chain. We also suggest relaunching the Community debate on the unification of the legal system for the multimodal chain. This report was approved unanimously by the members of the Committee on Transport and Tourism. Our consultation work enabled us to reach compromises on crucial points. The report emphasises the potential for increasing the use of short sea shipping for passenger transport, the opportunities to create thousands of jobs, the importance of links between short sea shipping and inland waterways, the importance of short sea shipping for islands, compliance with Community competition rules and, finally, improving the environmental performance of short sea shipping.
As a correction and in the interests of consistency, I would like to propose a purely technical oral amendment. The aim of this amendment is to bring the definition of short sea shipping in recital A, in which we included passenger transport and inland waterways, into line with that in recital C, in which we neglected to do so. My amendment therefore adds the words ‘and passengers’ and ‘or inland waterway’ to recital C, so that the definition of short sea shipping is the same throughout the report.
By way of conclusion, I would like to remind you of what I think are the three main reasons why I am asking you to support my report on short sea shipping and the motorways of the sea. First, widespread use of short sea shipping running through all sectors of the European economy would have an extremely positive impact on the development of all regions in the European Union and would be a fantastic way of creating hundreds of thousands of jobs across the continent. Secondly, short sea shipping is one of the solutions that will enable us to reconcile protection of our natural heritage with economic and social development in our regions. Finally, short sea shipping has an essential role to play in regional planning and in strengthening regional cohesion within the European Union. In that respect, I believe that the concept of motorways of the sea should be fully integrated into the issue of strengthening solidarity within the EU.
That is why this report proposes, on behalf of the Committee on Transport and Tourism, that consideration should be given to the option of recognising that high-priority projects in the field of short sea shipping, which plays an important part in improving regional cohesion within the EU, are services of general economic interest.
I hope I will be able to enjoy the widest possible support in Parliament on a subject as important as the growth of short sea shipping and of intermodal transport. In this way, the European Union’s policies on environmental protection, regional development and regional cohesion will be strengthened for the well-being of our fellow citizens and future generations. I therefore hope that I can count on your broad support.
Mr Navarro, this was your first report, but I can assure you that it is the last on which you will speak for so long.
The next item is the speeches on behalf of the groups. Mr Jarzembowski has the floor on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats.
.  Mr President, Mr Vice-President of the Commission, the rapporteur has, in my view, tabled an excellent report. It is short and concise, and it would be a fine thing if the same could be said of the speeches we will go on to hear. I will do my best to set an example of this myself. The Vice-President stated that the Commission had already taken a number of steps to promote short sea shipping, and I would ask him to regard the rapporteur’s report as a further invitation to engage in dialogue with a view to implementing further measures to promote this form of shipping. The Vice-President also referred to a number of other issues, such as simplified customs and administrative procedures and port development.
I should like to focus on just two points. Firstly, I would be interested to hear whether progress is finally being made with the idea of motorways of the sea. A good debate on this issue was held in this House last year following a Commission initiative, but I have my doubts as to whether the Member States are doing their bit by proposing projects. As far as the motorways of the sea are concerned, we only wish to support projects that are useful and workable, and our primary aim must be to ensure that new funding does not have a harmful impact on existing ferry and feeder links. If a perfectly adequate service has long been in existence, it would be pointless to provide fresh funding to build something new in its place. I would therefore be interested to hear how things currently stand, and whether any sensible projects for motorways of the sea have already been proposed that you feel able to support.
My second point is that no matter what lengths we go to overall to promote motorways of the sea and short sea shipping, all our good work will be undone if loopholes are repeatedly exploited by lorries. I have heard reports from the Baltic Sea region that it is a great deal cheaper to transport goods by lorry around the Baltic Sea than to use ferry or feeder services to cross it. This is due both to the fact that certain EU Member States do not monitor driving and rest periods, and also to the cheap price of Russian diesel. We must take care not to create something that in practice will be undone by the Member States’ failure to act. I would ask you to take action and to take on board the ideas contained in the report.
. – Mr President, ladies and gentlemen, the Socialist Group in the European Parliament fully agrees with the approach Mr Navarro has taken in his own-initiative report. I shall use the little time available to emphasise – particularly for the benefit of Mr Barrot – that, although we can agree with the Commission proposal, it does not include up-to-date statistical data on the growth of the various modes of transport: its figures date back to 2002.
Collecting statistical data is extremely important but it is not taken seriously enough, even by Eurostat, especially as regards data on the origin and destination of goods transported by land. Such data would really make it possible to work on the shift to sea transport. In addition to the general survey, it would be useful to broaden the framework to include links with non-EU countries: the southern shores of the Mediterranean, the Balkans, the Black Sea, the North Sea and perhaps Russia, which could all take part in projects like the Marco Polo programme, although it is difficult to maintain regular services with them.
Lastly, a certain confusion in the terminology relating to the definition of motorways of the sea does not help. It would need to be clarified in order to encourage replacing road usage with combined transport, not to be confused with obligatory cabotage, the aim of which is rather to improve the service. The sector that needs incentives is the continental connection sector, especially companies that transport unaccompanied semi-trailers, and such incentives should not be considered state aid.
.  Mr President, it is true that short sea shipping needs to be developed in the European Union, in the same way as road-rail transport. We need to be able to transport all the goods necessary for the functioning of our economies all over Europe, while at the same time keeping our fellow citizens as safe as possible and continually ensuring that we protect our environment. Why? Because it is quite obvious that lorries are continuing to build up in bottlenecks, leading to all sorts of unpleasantness showing us human exploitation in all its glory. Many of the vessels currently engaged in cabotage are rusting hulks skimming our coasts, often only just avoiding causing real ecological disasters because of their condition.
That is why only public action at European level, including direct industrial and economic intervention, will be able to resolve the situation. The development of short sea shipping cannot be seen as a strategic regional planning choice. The growth in short sea shipping needs to be considered, not in competition with the necessary investment in rail freight and road-rail transport, but in synergy with it. I stress that, in maritime affairs, safety and respect for the environment must be of primary importance, with competition being secondary. The administrative procedures regarding cabotage can and must be improved, but certainly not to the point of throwing everything overboard simply on the pretext of saving time. We must retain all the monitoring methods in order to combat trafficking of all kinds.
In conclusion, I believe that short sea shipping has a great future ahead of it in Europe, if it is run by seamen and states and not by large concerns that are only interested in pure profit, regardless of the economic, social and human cost.
. – Mr President, the continent of Europe and my country, Greece, have something in common. They are both peninsulars, with sea on three sides and land on one. There are thousands of miles of coastline and thousands of large and small ports. We, as Greeks, have been very familiar with this means of transport for 3 000 years: the first cargo recorded in maritime history was the golden fleece carried by the Argonauts 5 500 years ago.
Maritime transport is the most environmentally friendly. We do not drill through mountains, we do not cut down trees and one vessel can carry a great deal of cargo and a great many passengers. We have a large volume of work: approximately 40% of traffic in Europe, according to the report. In other words, there are large profits to be made, profits for shipowners and profits for operators. However, we also have particularly high unemployment, with unemployed seafarers in Poland, Portugal and Greece. So we have very rich maritime transport, but we also have unemployed seafarers. In Piraeus, once the biggest port in Europe, one in two people walking along the street is an unemployed seafarer. So we need to find a way to introduce a measure so that every ship which calls at a European port employs a number of European seafarers. We do not want ships working in Europe with non-European seafarers while European seafarers are out of work.
Another issue to which we need to turn our attention is safety. The Commission issued a directive several years ago. A civil servant, obviously serving certain interests, failed to pass it on. There was a shipwreck in the Aegean and 82 people drowned, precisely because the crew had not been trained as provided for in the directive, which had not arrived. So what do we need? We need better safety on board, we need to be strict about human life and, above all, we need to secure work for European seafarers, for reasons of equality and democracy; work which they are losing, even though, I repeat, the benefit and profit to shipowners is from European citizens. That is what justice means and I would like the Commissioner to find a way for the work of European seafarers to be secured and not to disappear.
Mr President, first of all, I should like to thank Mr Navarro for his fine report and excellent cooperation. The report on short sea shipping is an important one because it is a new step in our search of means of keeping freight off the roads and of promoting more environmentally friendly modes of transport. Indeed, if we do nothing, our roads will clog up. Short sea shipping can play a positive and important role in an intermodal transport system if flanking measures are taken at different levels. For example, in my view, we should not develop short sea shipping randomly, but we should carefully analyse the routes that need to be developed, in particular the ‘motorways of the sea’, in order to achieve the largest possible, positive impact. The development not only of new ports but also of new transport movements in the hinterland necessitate a strategic environmental impact report on the planned routes. We must therefore avoid new or even bigger bottlenecks being created.
Finally, we must at the same time make progress on the issue of emissions. Ships pollute to some degree. Road transport has been subjected to strict standards where pollution is concerned, but marine fuels are lagging behind somewhat, and so I am pleased that, coincidentally, the Hassi report, which aims to significantly reduce the sulphur content in marine fuels, certainly in the most sensitive zones, is also being voted on this week.
– Mr President, Commissioner, ladies and gentlemen, the importance of the development of short sea shipping has been stressed by the European Commission, culminating in the White Paper in 2001 on European transport policy, while the European Parliament, for its part, has always been an ardent supporter of all these initiatives.
The unanimous approval of the present report by the Committee on Transport and Tourism demonstrates precisely the huge interest of all of us in the development of short sea shipping.
I would like to thank the rapporteur, Mr Navarro, for the particular interest which he showed in island areas. Islands are a very sensitive sector, with acute structural problems which are exacerbated during the winter months in particular, due to the difficulty in accessing them.
As an elected member for an island region of Greece, I experience the acute need of island inhabitants for better and more frequent short sea communications and transport on a daily basis. Given their isolation, special measures need to be taken to improve connections with island areas. Hundreds of small inhabited islands are at risk of being abandoned, because there is no economic interest, no competition is generated. Bold subsidies are needed. It would be a pity if islands which have been inhabited for over 3 000 years were to be abandoned.
Mr President, I would obviously like to respond very positively to this new offer of dialogue, made in the report by Mr Navarro, whom I would like to thank once again.
The concept of motorways of the sea is starting to become a reality. At the weekend, the opening of a new motorway between Toulon and Civitavecchia, near Rome, showed the way forward. The concept of motorways of the sea is now an integral part of trans-European networks, and I very much hope that the financial perspectives will allow us to give motorways of the sea their place.
I realise that the gathering of statistics needs to be improved and updated. The European Parliament’s definition - and I am thinking here of what you yourself emphasised, Mr Navarro, along with Mr Jarzembowski and some others - points usefully in the direction of integrating maritime transport into the intermodal chain, including river transport. We must therefore encourage states, regions and towns to cooperate as necessary. We now have a certain degree of intermodality, and we must take it further. There is no competition with rail transport but, rather, complementarity. Likewise, river and maritime transport can also complement each other very well.
That is why I personally believe that short sea shipping has real potential - one of you said a great future - and should enable us to reduce congestion on our roads and thus to provide Europe with additional means of mobility. I therefore want to thank Parliament, which has, in this report, contributed a number of elements that I very much hope will be implemented to create an even more ambitious policy regarding short sea shipping.
Thank you very much, Commissioner. That concludes the item, which will be voted on tomorrow at 12 noon.
The sitting is closed. We shall meet tomorrow, ladies and gentlemen.